Exhibit 10(f)1

 

EXECUTION COPY

 

MULTI-YEAR CREDIT AGREEMENT

dated as of July 7, 2006

among

SOUTHERN POWER COMPANY,

as Borrower,

THE LENDERS IDENTIFIED HEREIN,

CITIBANK, N.A.,

as Administrative Agent,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Initial Issuing Bank

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Syndication Agent,

BAYERISCHE LANDESBANK,

 

ING CAPITAL LLC,

 

KBC BANK, N.V.,

as Documentation Agents,

BARCLAYS BANK PLC,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

JPMORGAN CHASE BANK, N.A.,

 

MIZUHO CORPORATE BANK, LTD.,

 

THE BANK OF NOVA SCOTIA,

 

WACHOVIA BANK, N.A.,

as Senior Managing Agents,

and

CITIGROUP GLOBAL MARKETS INC.

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Book Managers

 

The Syndication Agent, the Documentation Agents, the Managing Agents, the Joint
Lead Arrangers and the Joint Book Managers are for information purposes only and
have no liability in such capacities in this Credit Agreement.



 



 

 

Table of Contents

Page

Section 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions

1

1.2 Computation of Time Periods and Other Definitional Provisions

16

1.3 Accounting Terms

16

Section 2

LOANS AND LETTERS OF CREDIT

2.1 Commitment of the Lenders

16

2.2 Extension of Maturity Date

19

2.3 Method of Borrowing for Revolving Loans

20

2.4 Funding of Revolving Loans

20

2.5 Continuations and Conversions

21

2.6 Minimum Amounts

21

2.7 Reductions of Commitments

21

2.8 Notes

22

2.9 Increases in Revolving Loan Commitment

22

2.10 Letters of Credit

23

Section 3

PAYMENTS

3.1 Interest

26

3.2 Prepayments.

26

3.3 Payment in Full at Maturity

27

3.4 Fees

27

3.5 Place and Manner of Payments

28

3.6 Pro Rata Treatment

29

3.7 Computations of Interest and Fees

29

3.8 Sharing of Payments

30

Section 4

ADDITIONAL PROVISIONS REGARDING LOANS

4.1 Eurodollar Loans

30

4.2 Capital Adequacy

32

4.3 Compensation

32

4.4 Taxes

33

4.5 Mitigation; Mandatory Assignment

35

Section 5

CONDITIONS PRECEDENT

5.1 Closing Conditions

35

5.2 Conditions to Extensions of Credit

37

Section 6

REPRESENTATIONS AND WARRANTIES

6.1 Organization and Good Standing

38

6.2 Due Authorization

38

6.3 No Conflicts

38

 

 

i

 

 



 

 

6.4 Consents

38

6.5 Enforceable Obligations

38

6.6 Financial Condition

38

6.7 No Default

39

6.8 Indebtedness and Off-Balance Sheet Indebtedness

39

6.9 Litigation

39

6.10 Material Agreements

39

6.11 Taxes

39

6.12 ERISA

39

6.13 Compliance with Law

40

6.14 Use of Proceeds; Margin Stock

40

6.15 Government Regulation

40

6.16 Solvency

40

Section 7

AFFIRMATIVE COVENANTS

7.1 Information Covenants

40

7.2 Preservation of Existence and Franchises

42

7.3 Books and Records

42

7.4 Compliance with Law

42

7.5 Payment of Taxes

42

7.6 Insurance

42

7.7 Performance of Obligations

42

7.8 ERISA

42

7.9 Use of Proceeds

43

7.10 Audits/Inspections

43

7.11 Indebtedness to Capitalization

43

Section 8

NEGATIVE COVENANTS

8.1 Nature of Business

43

8.2 Consolidation and Merger

43

8.3 Sale or Lease of Assets

44

8.4 Transactions with Affiliates

44

8.5 Fiscal Year

44

8.6 Liens

44

8.7 Minimum Contract Maintenance Covenant

45

Section 9

EVENTS OF DEFAULT

9.1 Events of Default

46

9.2 Acceleration; Remedies

48

9.3 Allocation of Payments after Event of Default

49

Section 10

AGENCY PROVISIONS

10.1 Appointment

50

10.2 Delegation of Duties

50

10.3 Exculpatory Provisions

50

10.4 Reliance on Communications

51

 

 

ii

 

 



 

 

10.5 Notice of Default

51

10.6 Non-Reliance on Agents and Other Lenders

51

10.7 Indemnification

52

10.8 Each Agent in Its Individual Capacity

52

10.9 Successor Administrative Agent

53

10.10 Administrative Agent May File Proof of Claims

53

Section 11

MISCELLANEOUS

11.1 Notices and Other Communications; Facsimile Copies

54

11.2 Right of Setoff

56

11.3 Benefit of Agreement

56

11.4 No Waiver; Remedies Cumulative

59

11.5 Payment of Expenses, Etc

60

11.6 Amendments, Waivers and Consents

60

11.7 Counterparts

61

11.8 Headings

61

11.9 Defaulting Lender

61

11.10 Survival of Indemnification and Representations and Warranties

62

11.11 Governing Law

62

11.12 Waiver of Jury Trial; Waiver of Consequential Damages

62

11.13 Time

62

11.14 Severability

62

11.15 Entirety

62

11.16 Confidentiality

62

11.17 Binding Effect

63

11.18 USA Patriot Act Notice

63

11.19 Jurisdiction, Etc

64



 

iii

 

 



 

 

SCHEDULES

 

Schedule 1.1(a)

Account Designation Letter

Schedule 1.1(b)

Commitment Percentages

 

Schedule 11.1

Notices

 

 

EXHIBITS

 

Exhibit 1.1

Terms of Subordination

 

Exhibit 2.1(b)

Form of Competitive Bid Request

 

Exhibit 2.3

Form of Notice of Borrowing

 

Exhibit 2.5

Form of Notice of Continuation/Conversion

Exhibit 2.8(a)

Form of Revolving Loan Note

 

Exhibit 2.8(b)

Form of Competitive Bid Loan Note

 

Exhibit 2.10

Form of Letter of Credit Request

 

Exhibit 7.1(c)

Form of Compliance Certificate

 

Exhibit 11.3(b)

Form of Assignment and Assumption

 

 

 

 

iv

 

 



 

 

MULTI-YEAR CREDIT AGREEMENT

 

THIS MULTI-YEAR CREDIT AGREEMENT (this “Credit Agreement”), dated as of July 7,
2006, is entered into among SOUTHERN POWER COMPANY, a Delaware corporation
(together with any other Person (as defined herein) as may be substituted
therefor pursuant to Section 8.2(b)(ii), the “Borrower”), the Lenders (as
defined herein), CITIBANK, N.A. (“Citibank”), as administrative agent (together
with any successor administrative agent appointed pursuant to Section 10, the
“Administrative Agent”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH (“BTMU”), as Initial Issuing Bank (as defined herein).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions. As used herein, the following terms shall have the meanings
herein specified unless the context otherwise requires. Defined terms herein
shall include in the singular number the plural and in the plural the singular:

“Adjusted Eurodollar Rate” means, at any time, the Eurodollar Rate plus the
Applicable Percentage for Eurodollar Loans, in each case as then in effect.

 

“Administrative Agent” has the meaning in the recital of parties to this Credit
Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

 

 



 

 

“Affiliate Subordinated Indebtedness” means any borrowings by the Borrower from
The Southern Company or an Affiliate of The Southern Company; provided that such
borrowings are subordinated on terms substantially similar to the terms of
subordination set forth in Exhibit 1.1 hereto.

 

“Agent-Related Persons” means each of the Agents (including any successor
agents), together with its Affiliates (including any Affiliate of such Agent
acting as a Joint Lead Arranger) and the officers, directors, employees,
representatives, agents, counsel and attorneys-in-fact of such Persons and
Affiliates.

 

“Agents” means, collectively, the Issuing Banks, the Administrative Agent, the
Syndication Agent, the Documentation Agents and the Managing Agents.

 

“Agent’s Account” means the account of the Administrative Agent maintained by
the Administrative Agent at Citibank, N.A., with its office at 388 Greenwich
Street, New York, New York 10013, Account No. 368522481, Attention: Bank Loan
Syndications.

 

“Anniversary Date” has the meaning specified in Section 2.2(a).

 

“Applicable Percentage” means, at any time, and with respect to all Eurodollar
Loans then outstanding, Unused Fees, and/or Utilization Fees, the applicable
percentage corresponding to the Senior Debt Rating in effect from time to time
as described below:

 

 

Senior

Debt Rating

Applicable Percentage
for Eurodollar Loans

Applicable Percentage for Unused Fees

Applicable Percentage for Utilization Fees

 

 

 

 

I.              A+/A1/A+

.15%

.060%

.050%

 

 

 

 

II.            A/A2/A

.20%

.070%

.050%

 

 

 

 

III.           A-/A3/A-

.25%

.080%

.050%

 

 

 

 

IV.           BBB+/Baa1/BBB+

.35%

.10%

.050%

 

 

 

 

V.            BBB/Baa2/BBB

.45%

.125%

.10%

 

 

 

 

VI.           BBB-/Baa3/BBB-

.55%

.15%

.15%

 

 

 

 

VII.          less than BBB-/Baa3/BBB- or unrated

.75%

.20%

.15%

 

Notwithstanding the above, if at any time there is a split in Senior Debt
Ratings between S&P, Moody’s and Fitch and (a) any two such Senior Debt Ratings
are equal and higher than the third such Senior Debt Rating, the two equal and
higher Senior Debt Ratings (i.e., the lower pricing) will apply, (b) any two
such Senior Debt Ratings are equal but lower than the third such Senior Debt
Rating, the two equal and lower Senior Debt Ratings (i.e., the higher pricing)
will apply or (c) none of the Senior Debt Ratings are equal, the intermediate
Senior Debt Rating will apply. If at any time the Borrower shall maintain Senior
Debt Ratings from only two of S&P, Moody’s and Fitch and there is a split in
such Senior Debt Ratings and (x) in the event of a single level split, the
higher Senior Debt

 

_________________________

1Confirm account details.

 

2

 



 

Rating (i.e., the lower pricing) will apply and (y) in the event of a multiple
level split, one level below the higher Senior Debt Rating will apply.

 

The Applicable Percentages for Eurodollar Loans, Unused Fees and Utilization
Fees shall be determined and adjusted on the date (each, a “Calculation Date”)
on which there is any change in the Senior Debt Rating of the Borrower. Each
Applicable Percentage shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Eurodollar Loans as well as any new Eurodollar Loans
made. The Borrower shall notify the Administrative Agent in writing immediately
upon any change in any of its Senior Debt Ratings.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of Citigroup Global Markets Inc. and BTMU in its capacity
as joint lead arranger.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.3(b) or any other form approved by the
Administrative Agent).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit) under such Letter of Credit
(assuming compliance at such time with all conditions to drawing).

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day, a simple rate per annum equal to the greater of
(a) the Prime Rate for such day or (b) the sum of 1/2% plus the Federal Funds
Rate for such day.

 

“Base Rate Loan” means a Revolving Loan which bears interest based on the Base
Rate.

 

“Borrower” has the meaning specified in the recital of parties to this Credit
Agreement.

 

“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders and the Agents, whenever arising, under this Credit
Agreement, the Notes or any of the other Credit Documents.

 

3

 



 

 

“BTMU” has the meaning specified in the recital of parties to this Credit
Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which any Lender specifically or banking institutions generally are
authorized or required by law or other governmental action to close in Atlanta,
Georgia or New York, New York; provided that in the case of Eurodollar Loans,
such day is also a day on which dealings between banks are carried on in Dollar
deposits in the London interbank market.

 

“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage.

 

“Capitalization” means, with respect to the Borrower at any time, without
duplication, the sum of (a) the aggregate of (i) the capital stock (but
excluding treasury stock and capital stock subscribed and unissued), other
equity accounts (including retained earnings and paid-in capital but excluding
accumulated other comprehensive income and loss) of the Borrower as the same
appears on its balance sheet prepared in accordance with GAAP as of the date of
determination, (ii) Affiliate Subordinated Indebtedness and (iii) the principal
amount of Trust Preferred Obligations and Junior Subordinated Deferred Interest
Debt Obligations; provided that the maturity date of such Trust Preferred
Obligations and Junior Subordinated Deferred Interest Debt Obligations is
subsequent to the latest Maturity Date applicable to any of the Commitments and
Loans outstanding at such time and (b) the amount of all Indebtedness of the
Borrower as of the same date; provided, that “Capitalization” shall not include
any capital stock or other equity (including paid in capital and retained
earnings, other than retained earnings which are permitted to be distributed by
an Unrestricted Subsidiary to the Borrower) attributable, directly or
indirectly, to an Unrestricted Subsidiary.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks and the Lenders, as
collateral for the Letters of Credit Outstanding, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Banks (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings.

 

“Change of Control” means the failure of The Southern Company, a Delaware
corporation, to own more than 51% of the outstanding shares of the capital stock
of the Borrower entitled to vote generally for the election of directors of the
Borrower.

 

“Citibank” has the meaning specified in the recital of parties to this Credit
Agreement.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

4

 



 

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1(b) under the caption “Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement, and “Commitments” means, collectively, the sum of all Lenders’
Commitments, which shall be equal to $400,000,000 as such amount may be
otherwise reduced in accordance with Section 2.7 or increased in accordance with
Section 2.9.

 

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1(b) attached
hereto, as such percentage may be modified by assignment in accordance with
Section 11.3 or by increases in the Commitments pursuant to Section 2.9.

 

“Communication” has the meaning set forth in Section 11.1(b).

 

“Competitive Bid” means an offer by a Lender to make a Competitive Bid Loan
pursuant to the terms of Section 2.1(b).

 

“Competitive Bid Fee” means a fee of $1,000 payable by the Borrower to the
Administrative Agent in connection with a Competitive Bid Request pursuant to
Section 2.1(b).

 

“Competitive Bid Loan” means a loan made by a Lender in its discretion pursuant
to the provisions of Section 2.1(b).

 

“Competitive Bid Maturity Date” means, with respect to any Competitive Bid Loan,
the maturity date specified for such Competitive Bid Loan pursuant to Section
2.1(b)(ii).

 

“Competitive Bid Loan Notes” means the promissory notes of the Borrower in favor
of each Lender evidencing the Competitive Bid Loans and substantially in the
form of Exhibit 2.8(b), as such promissory notes may be amended, modified,
supplemented or replaced from time to time.

 

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.1(b), the rate of interest offered
by the Lender making the Competitive Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in the form of Exhibit 2.1(b).

 

“Contracted Operating Cash Flows” means the projection done at the end of each
fiscal quarter of the next four fiscal quarters of the Borrower’s and its
Subsidiaries’ (other

 

5

 



 

than Unrestricted Subsidiaries) total cash flow available for debt service from
fixed-price capacity power contracts, each contract having a term from initial
commencement to expiry of at least five years; provided, however, that up to
12.5% of the Contracted Operating Cash Flows may be derived from fixed-price
capacity power contracts that have contract terms of at least two years but less
than five years from initial commencement to expiry. The projection shall be
consistent with financial reporting procedures of the Borrower. The term
fixed-price capacity power contracts includes any power contract that states the
base capacity price on a per unit basis (for example, in Dollars per megawatt)
and which may allow for adjustments to that base price that are generally
encompassed within the Borrower’s or the electric generation industry’s
commercial expectations for a power contract of a similar duration (including
but not limited to adjustments to accommodate changed capacity purchase levels,
variations in expected or actual construction costs or demonstrated capability
levels, changes in equipment or law and force majeure); provided, however, that
a power contract will not be considered to be a fixed-price capacity power
contract if a material portion of the capacity price varies based upon a market
index for electric capacity or energy, fuel, weather or other factor that is
external to the generating facility and the transaction between the Borrower and
its customer. The method of calculating the energy price shall not be considered
in assessing whether a power contract is a fixed-priced capacity power contract.

 

“Controlled Group” means (a) the controlled group of corporations as defined in
Section 414(b) of the Code and the applicable regulations thereunder or (b) the
group of trades or businesses under common control as defined in Section 414(c)
of the Code and the applicable regulations thereunder, of which the Borrower is
a part or may become a part.

 

“Credit Documents” means this Credit Agreement, the Notes, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

 

“Credit Extensions” means as of any day, the sum of (a) the principle balance of
all Loans then outstanding plus (b) the amount of Letters of Credit Outstanding
as of such day.

 

“Debt Rating” means any credit rating of the Borrower by S&P, Moody’s or Fitch.

 

“Default” means any event, act or condition which, with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Credit Agreement or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

 

6

 



 

 

“Documentation Agents” means each of Bayerische Landesbank, ING Capital
        LLC and KBC Bank, N.V. in its capacity as Documentation Agent.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” means any Person (other than a natural Person) that (a) has
a combined capital and surplus of at least $500,000,000 and (b) is approved by
(A) the Administrative Agent and (B) unless (i) a Default or Event of Default
has occurred and is continuing or (ii) such Person is an Affiliate of or
Approved Fund related to the assigning Lender, the Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

“Engagement Letter” means that certain letter agreement, dated as of May 30,
2006, among the Borrower and each of the Arrangers.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with the Borrower or any Subsidiary of the Borrower would be deemed to
be a member of the same “controlled group” within the meaning of Section 414(b),
(c), (m) and (o) of the Code.

 

“Eurodollar Loan” means a Revolving Loan bearing interest based on the Adjusted
Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

 

“Eurodollar Rate”

=

Interbank Offered Rate

 

 

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency,

 

7

 



 

special, or marginal reserves) applicable with respect to “Eurocurrency
liabilities” as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of Eurodollar Loans is determined), whether or not any Lender has
any Eurodollar liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
a Lender. The Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 10, 2005, among the Borrower, Citibank, as
administrative agent, and certain lenders party thereto.

 

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

 

“Fitch” means Fitch, Inc., or any successor or assignee of the business of such
company in the business of rating securities.

 

“Fund” means any Person (other than a natural Person) that is, or will be,
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guaranty Obligations” means, in respect of any Person, any legally enforceable
obligation, contingent or otherwise, of such Person directly or indirectly
guaranteeing any Indebtedness of another Person.

 

“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar

 

8

 



 

instruments; (ii) all obligations of such Person for the deferred purchase price
of property or services (except trade accounts payable arising in the ordinary
course of business); (iii) all capital lease obligations of such Person; (iv)
all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of such Person in entities other than the Borrower or any of its
Subsidiaries) to the extent of the lesser of the value of the property subject
to such Lien or the amount of such Indebtedness; (v) all Guaranty Obligations;
and (vi) all non-contingent obligations of such Person under any letters of
credit or bankers’ acceptances. It is understood and agreed that Indebtedness
(including Guaranty Obligations) shall not include (A) any Off Balance Sheet
Indebtedness in existence as of the Closing Date and additional Off Balance
Sheet Indebtedness in an amount not to exceed $150,000,000 in the aggregate at
any time, other than obligations of any partnership or joint venture that are
recourse to the Borrower or any of its Subsidiaries, (B) any refinancing of Off
Balance Sheet Indebtedness described in subsection (A) above in a principal
amount not in excess of that outstanding as of the date of refinancing, (C) any
project Indebtedness incurred by Subsidiaries of the Borrower to the extent such
Indebtedness is non-recourse to the Borrower or (D) any Indebtedness with
respect to Trust Preferred Obligations and any Junior Subordinated Deferred
Interest Debt Obligations, as long as the maturity date of such Trust Preferred
Obligations and Junior Subordinated Deferred Interest Debt Obligations is
subsequent to the latest Maturity Date of any of the Commitments and Loans as of
any date of determination; provided that the amount of any mandatory principal
amortization or defeasance of Trust Preferred Obligations or Junior Subordinated
Deferred Interest Debt Obligations prior to the Maturity Date shall be included
in this definition of Indebtedness.

 

“Initial Issuing Bank” means BTMU, in its capacity as issuer of Letters of
Credit hereunder.

 

“Interbank Offered Rate” means, with respect to any Eurodollar Loan for the
Interest Period applicable thereto:

 

(a)       the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(b)       if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

9

 



 

 

(c)       if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted by the Administrative Agent and with a
term equivalent to such Interest Period would be offered to leading banks in the
London interbank eurodollar market at their request at approximately 4:00 p.m.
(London time) two Business Days prior to the first day of such Interest Period.

“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
fiscal quarter of the Borrower and the Maturity Date applicable to such Base
Rate Loan, (b) as to any Eurodollar Loan, the last day of each applicable
Interest Period and the Maturity Date applicable to such Eurodollar Loan and (c)
as to any Competitive Bid Loan, the last day of the Interest Period for such
Competitive Bid Loan and the Competitive Bid Maturity Date applicable to such
Competitive Bid Loan. In addition, where the applicable Interest Period for a
Eurodollar Loan is greater than three months or the applicable Interest Period
for a Competitive Bid Loan is greater than 90 days, then an Interest Payment
Date shall also occur on the last day of each three-month period during such
Interest Period. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day.

 

“Interest Period” means (a) as to each Eurodollar Loan, a period of one, two,
three, six, nine or 12 months’ duration, as the Borrower may elect and as may be
available, with respect to durations of six months or less, and as consented to
by all Lenders, with respect to durations of nine or 12 months, commencing, in
each case, on the date of the borrowing (including continuations and conversions
of Eurodollar Loans) and (b) with respect to each Competitive Bid Loan, each of
the Interest Periods specified for such Competitive Bid Loan pursuant to Section
2.2(b)(ii), each of which Interest Periods shall not in any event be less than
seven days’ duration; provided, however, (i) if any Interest Period would end on
a day which is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (ii) no Interest Period shall extend beyond the Competitive Bid Maturity
Date or Maturity Date applicable to the relevant Loan and (iii) with respect to
Eurodollar Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last Business Day of such
calendar month.

 

“Issuing Bank” means the Initial Issuing Bank and any other Lender selected by
the Borrower and agreed by such Lender with the Administrative Agent’s consent,
such consent not to be unreasonably withheld, to which a Letter of Credit
commitment hereunder has been assigned pursuant to Section 11.3 so long as such
Lender expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Letter of
Credit Commitment (which information shall be

 

10

 



 

recorded by the Administrative Agent in the Register), for so long as such
Initial Issuing Bank or Lender, as the case may be, shall have a Letter of
Credit Commitment. Any Issuing Bank may, in its reasonable discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each Issuing Bank
shall act commercially reasonably.

 

“Junior Subordinated Deferred Interest Debt Obligations” means deferrable
interest debt obligations of the Borrower or one of its Subsidiaries that are
subordinated with respect to right of payment on terms and conditions
substantially similar to the Series F 7.125% Junior Subordinated Notes due June
30, 2042 issued by Southern Company Capital Funding, Inc.

 

“L/C Cash Deposit Account” has the meaning specified in Section 2.10(i).

 

“L/C Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 11.3.

 

“Letter of Credit” means a letter of credit that is (a) issued by any Issuing
Bank for the account of the Borrower and (b) in form and substance reasonably
satisfactory to such Issuing Bank.

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule 1.1(b)
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 11.03(c) as such Issuing Bank’s “Letter of Credit Commitment” as such
amount may be reduced at or prior to such time pursuant to Section 2.7.

 

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to Section 3.4(c).

 

“Letters of Credit Outstanding” means, at any time, with respect to Letters of
Credit outstanding at such time, the sum of (a) the Available Amount of such
Letters of Credit at such time plus (b) all amounts theretofore drawn or paid
under Letters of Credit for which any Issuing Bank has not then been reimbursed.

 

“Letter of Credit Request” means a request by the Borrower for the issuance of a
Letter of Credit in the form of Exhibit 2.10.

 

 

11

 



 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loans” means the Revolving Loans and the Competitive Bid Loans.

 

“Managing Agents” means each of Barclays Bank PLC, HSBC Bank USA, National
Association, JPMorgan Chase Bank, N.A., Mizuho Corporate Bank, Ltd., The Bank of
Nova Scotia, Scotiabanc Inc. and Wachovia Bank, N.A. in its capacity as Senior
Managing Agent..

 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
assets, financial condition or business of the Borrower, (b) the ability of the
Borrower to perform its obligations under this Credit Agreement and the other
Credit Documents or (c) the validity or enforceability of this Credit Agreement,
any of the other Credit Documents, or the rights and remedies of the Lenders
hereunder or thereunder; provided that neither a downgrade in any Debt Rating(s)
nor the inability of the Borrower to place commercial paper shall, standing
alone, constitute a Material Adverse Effect.

 

“Maturity Date” means the earlier of (a) July 7, 2011, subject to the extension
thereof pursuant to Section 2.2, and (b) the date of termination in whole of the
aggregate Commitments and Letter of Credit Commitments pursuant to Section 2.7
or 9.2; provided, however, that the Maturity Date of any Lender that is a
Refusing Lender to any requested extension pursuant to Section 2.2 shall be the
Maturity Date in effect immediately prior to the applicable Anniversary Date for
all purposes of this Credit Agreement; provided further that if any Maturity
Date as determined hereunder falls on a day that is not a Business Day, such
Maturity Date shall be deemed to fall on the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five-year period but only with respect to the period during which such
Person was a member of the Controlled Group.

 

“Net Tangible Assets” means, as of any date, the total assets shown on the
balance sheet of the Borrower and its Subsidiaries, determined on a consolidated
basis in

 

12

 



 

accordance with GAAP less (a) all current liabilities and minority interests and
(b) goodwill and other identifiable intangibles.

 

“Notes” means the Revolving Loan Notes and the Competitive Bid Loan Notes.

 

“Notice” has the meaning set forth in Section 11.1(b).

 

“Notice of Borrowing” means a request by the Borrower for a Revolving Loan (or
any continuation or conversion thereof) in the form of Exhibit 2.3.

 

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Revolving Loan in the form of Exhibit 2.5.

 

“Off-Balance Sheet Indebtedness” means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.

 

“Other Taxes” has the meaning set forth in Section 4.4(b).

 

“Participation Purchaser” has the meaning assigned to such term in
Section 11.3(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
and any successor thereto.

 

“Pension Plan” means any “pension plan” as defined in Section 3(2) of ERISA
which is maintained for the employees of the Borrower or any Subsidiary of the
Borrower.

 

“Person” means any individual, partnership (general or limited), limited
liability company, joint venture, firm, corporation, association, trust or other
enterprise (whether or not incorporated), or any government or political
subdivision or any agency, department or instrumentality thereof.

 

“Plan” means any single-employer plan as defined in Section 4001 of ERISA and to
which ERISA applies, which is maintained, or at any time during the five
calendar years preceding the date of this Credit Agreement was maintained, for
employees of the Borrower, any Subsidiary of the Borrower or an ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 11.1(b).

 

 

13

 



 

 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in New York, New York as its
“prime rate”. Such rate is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate. Any change in the interest rate resulting from a change in the Prime Rate
shall become effective as of the opening of business on the day on which such
change in the Prime Rate is announced by the Administrative Agent.

 

“Refund” has the meaning specified in Section 4.4(c).

 

“Refusing Lenders” has the meaning specified in Section 2.2.

 

“Regulation D, U or X” means Regulation D, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Required Lenders” means, at any time, Lenders whose aggregate Credit Exposure
(as hereinafter defined) constitutes more than 50% of the aggregate Credit
Exposure of all Lenders at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender means (a) at any time prior
to the termination of the Commitments, an amount equal to the Commitment of such
Lender and (b) at any time after the termination of the Commitments, the
outstanding amount of Revolving Loans owed to such Lender.

 

“Revolving Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans and substantially in the form of
Exhibit 2.8(a), as such promissory notes may be amended, modified, supplemented
or replaced from time to time.

 

“Revolving Loans” means the revolving Loans made by the Lenders to the Borrower
pursuant to Section 2.1(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

 

“Senior Debt Rating” means the long-term senior unsecured, non-credit enhanced
Debt Rating of the Borrower by each of S&P, Moody’s and Fitch.

 

 

14

 



 

 

“Significant Subsidiary” means a Subsidiary of the Borrower which represents
more than 10% of the Borrower’s assets on a consolidated basis.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, limited liability company, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.

 

“Syndication Agent” has the meaning specified in the recital of parties to this
Credit Agreement.

 

“Taxes” has the meaning set forth in Section 4.4(a).

 

“Total Operating Cash Flows” means the projection done at the end of each fiscal
quarter of the next four fiscal quarters of the Borrower’s and its Subsidiaries’
(other than Unrestricted Subsidiaries) total cash flow available for debt
service, as projected consistent with the Borrower’s financial reporting
procedures.

 

“Trust Indenture Act” has the meaning set forth in Section 10.8.

 

“Trust Preferred Obligations” means any securities issued by a trust or other
special purpose entity in connection with the issuance of Junior Subordinated
Deferred Interest Debt Obligations that are substantially similar to the 7.125%
Trust Preferred Securities issued by Southern Company Capital Trust VI.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower all the
Indebtedness of which (a) is nonrecourse to the Borrower or any of its
Subsidiaries (other than any other Unrestricted Subsidiary), other than with
respect to stock or other ownership interest of the Borrower or any of its
Subsidiaries in such Subsidiary, and (b) is not secured by any property of the
Borrower or any of its Subsidiaries (other than the property of, or stock or
other ownership interest in, an Unrestricted Subsidiary).

 

“Unused Fees” has the meaning set forth in Section 3.4(a).

 

“Unused Revolving Loan Commitment” means, for any period from the Closing Date
to the final Maturity Date, the amount by which (a) the average aggregate amount
of the Commitments for such period exceeds (b) the daily average sum for such
period of the aggregate principal amount of all Revolving Loans outstanding.

 

“Utilization Fees” has the meaning set forth in Section 3.4(b).

 

 

15

 



 

 

“Utilized Revolving Loan Commitment” means, for any period from the Closing Date
to the final Maturity Date, the amount equal to the daily average sum for such
period of the aggregate principal amount of all Loans outstanding.

 

1.2 Computation of Time Periods and Other Definitional Provisions. For purposes
of computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”
References in this Credit Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Credit Agreement unless otherwise specifically provided.

1.3 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the financial statements described in
Section 5.1(e)); provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made.

 

SECTION 2

LOANS AND LETTERS OF CREDIT

2.1 Commitment of the Lenders. (a) Extensions of Credit. Subject to the terms
and conditions set forth herein, each Lender severally agrees to extend credit
to the Borrower, on a revolving basis, in the form of revolving loans to the
Borrower (each, a “Revolving Loan” and collectively, the “Revolving Loans”) and
Letters of Credit, each in Dollars, at any time and from time to time, during
the period from the Closing Date until the Maturity Date applicable to the
Commitment and Loans of such Lender; provided, however, that (i) the aggregate
amount of the Credit Extensions (after giving effect to such extension of
credit) outstanding shall not exceed the aggregate amount of the Commitments of
the Lenders then in effect; (ii) Letters of Credit shall be available from the
Issuing Banks, subject to the ratable participation of all Lenders, as set forth
in Section 2.10; (iii) the aggregate amount of Letters of Credit Outstanding
shall not at any time exceed the aggregate amount of the Commitments of the
Lenders then in effect; and (iv) with respect to each individual Lender, the
Lender’s pro rata share of outstanding Credit Extensions shall not exceed such
Lender’s Commitment Percentage of the aggregate amount of

 

16

 



 

Commitments then in effect. Within the limits of each Lender’s Commitment, the
Borrower may borrow, repay and reborrow pursuant to the terms of this Credit
Agreement.

(b)

Competitive Bid Loans Subfacility.

(i)        Competitive Bid Loans. Subject to the terms and conditions set forth
herein, the Borrower may, from time to time, during the period from the Closing
Date to the relevant Maturity Date, request, in Dollars, and each Lender may, in
its sole discretion, agree to make Competitive Bid Loans to the Borrower;
provided, however, that (A) the sum of the aggregate amount of Credit Extensions
outstanding shall not exceed the aggregate amount of the Commitments then in
effect and (B) if a Lender does make a Competitive Bid Loan it shall not reduce
such Lender’s obligation to make its pro rata share of any Revolving Loan or
fund participations in L/C Disbursements.

(ii)       Competitive Bid Requests. The Borrower may solicit Competitive Bids
by delivery of a Competitive Bid Request to the Administrative Agent by
10:00 a.m. on a Business Day not less than one nor more than five Business Days
prior to the date of the requested Competitive Bid Loan. A Competitive Bid
Request must be substantially in the form of Exhibit 2.1(b) and shall specify
(A) the date of the requested Competitive Bid Loan (which shall be a Business
Day), (B) the aggregate amount of the requested Competitive Bid Loan, (C) the
applicable Interest Period or Interest Periods requested, (D) the maturity date
(the “Competitive Bid Maturity Date”) for repayment of the requested Competitive
Bid Loan (which Competitive Bid Maturity Date may not be earlier than the date
occurring seven days after the date on which such requested Competitive Bid Loan
is to be made and no later than 180 days after the date on which such requested
Competitive Bid Loan is to be made; provided, however, that such Competitive Bid
Maturity Date shall be no later than the Maturity Date) and (E) other terms (if
any) and must be accompanied by the Competitive Bid Fee. The Administrative
Agent shall notify the Lenders of its receipt of a Competitive Bid Request and
the contents thereof and invite the Lenders to submit Competitive Bids in
response thereto. The Borrower may not request a Competitive Bid for more than
three different Interest Periods per Competitive Bid Request and Competitive Bid
Requests may be made no more frequently than four times every calendar month.

(iii)       Competitive Bid Procedure. Each Lender may, in its sole discretion,
make one or more Competitive Bids to the Borrower in response to a Competitive
Bid Request. Each Competitive Bid must be received by the Administrative Agent
not later than 10:00 a.m. on the proposed date of the requested Competitive Bid
Loan; provided, however, that should the Administrative Agent, in its capacity
as a Lender, desire to submit a Competitive Bid it shall notify the Borrower of
its Competitive Bid and the terms thereof not later than 15 minutes prior to the
time the other Lenders are required to submit their Competitive Bid. A Lender
may offer to make all or part of the requested Competitive Bid Loan and may
submit multiple Competitive Bids in response to a Competitive Bid Request. Any
Competitive Bid must specify (A) the particular Competitive Bid Request as to
which the Competitive Bid is submitted, (B) the minimum (which shall be not less
than $5,000,000 and integral multiples of $1,000,000 in excess thereof) and
maximum principal amounts of the requested Competitive Bid Loan or

 

17

 



 

Loans that the Lender is willing to make and (C) the applicable interest rate or
rates and Interest Period or Interest Periods therefor. A Competitive Bid
submitted by a Lender in accordance with the provisions hereof shall be
irrevocable. The Administrative Agent shall promptly notify the Borrower of all
Competitive Bids made and the terms thereof. The Administrative Agent shall send
a copy of each of the Competitive Bids to the Borrower and each of the Lenders
for its records as soon as practicable.

(iv)      Acceptance of Competitive Bids. The Borrower may, in its sole
discretion, subject only to the provisions of this subsection (iv), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give oral notification of its acceptance of any or all such
Competitive Bids (which shall be promptly confirmed in writing) to the
Administrative Agent by 11:00 a.m. on the proposed date of the Competitive Bid
Loan; provided, however, (A) the failure by the Borrower to give timely notice
of its acceptance of a Competitive Bid shall be deemed to be a refusal thereof,
(B) to the extent Competitive Bids are for comparable Interest Periods, the
Borrower may accept Competitive Bids only in ascending order of rates, (C) the
aggregate amount of Competitive Bids accepted by the Borrower shall not exceed
the principal amount specified in the Competitive Bid Request, (D) if the
Borrower shall accept a bid or bids made at a particular Competitive Bid Rate,
but the amount of such bid or bids shall cause the total amount of bids to be
accepted by the Borrower to be in excess of the amount specified in the
Competitive Bid Request, then the Borrower shall accept a portion of such bid or
bids in an amount equal to the amount specified in the Competitive Bid Request
less the amount of all other Competitive Bids accepted with respect to such
Competitive Bid Request, which acceptance in the case of multiple bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such bid at such Competitive Bid Rate and (E) no bid shall be accepted for
a Competitive Bid Loan unless such Competitive Bid Loan is in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof, except that where a portion of a Competitive Bid is accepted in
accordance with the provisions of clause (D) of this subsection (iv), then in a
minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof (but not in any event less than the minimum amount specified in
the Competitive Bid), and in calculating the pro rata allocation of acceptances
of portions of multiple bids at a particular Competitive Bid Rate pursuant to
clause (D) of this subsection (iv), the amounts shall be rounded to integral
multiples of $100,000 in a manner which shall be in the discretion of the
Borrower. A notice of acceptance of a Competitive Bid given by the Borrower in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall, not later than noon on the proposed date of such Competitive Bid
Loan, notify each bidding Lender whether or not its Competitive Bid has been
accepted (and, if so, in what amount and at what Competitive Bid Rate), and each
successful bidder will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Bid Loan in respect of which its bid
has been accepted.

(v)       Funding of Competitive Bid Loans. Each Lender which is to make a
Competitive Bid Loan shall make its Competitive Bid Loan available to the
Administrative Agent by 2:00 p.m. on the date specified in the Competitive Bid
Request by deposit of immediately available funds to the Administrative Agent at
the Agent’s

 

18

 



 

Account. The Administrative Agent will, upon receipt, make the proceeds of such
Competitive Bid Loans available to the Borrower.

(vi)      Maturity of Competitive Bid Loans. Each Competitive Bid Loan shall
mature and be due and payable in full on the Competitive Bid Maturity Date
applicable thereto. Unless the Borrower shall give notice to the Administrative
Agent otherwise (or repays such Competitive Bid Loan), or a Default or Event of
Default exists and is continuing, the Borrower shall be deemed to have requested
Revolving Loans from all of the Lenders (in the amount of the maturing
Competitive Bid Loan and accruing interest at the Base Rate), the proceeds of
which will be used to repay such Competitive Bid Loan.

2.2 Extension of Maturity Date. (a) Not more than 75 days and not less than 20
days prior to each anniversary of the Closing Date (the “Anniversary Date”), the
Borrower may request in writing that the Lenders extend each Maturity Date for
an additional year (and the Administrative Agent shall promptly give the Lenders
notice of any such request). Each Lender shall provide the Administrative Agent,
not less than 15 days prior to the then current Anniversary Date, with written
notice regarding whether it agrees to extend the Maturity Date of its
Commitment. Each decision by a Lender shall be in its sole discretion and
failure by a Lender to give timely written notice hereunder shall be deemed a
decision by such Lender not to extend the Maturity Date of its Commitment and
Loans. If each of the Lenders timely agrees in writing to extend the Maturity
Date, then the Maturity Date shall be extended for an additional year pursuant
to a duly written amendment of this Credit Agreement executed by the
Administrative Agent, on behalf of the Lenders, and the Borrower.

(b)       If Lenders holding more than 50% of the Commitments but less than all
of the Commitments timely agree in writing to extend the Maturity Date of their
respective Commitments, then the Borrower may either:

(i)        notify the Administrative Agent in writing that it wishes to (and all
Lenders that are not Refusing Lenders (as defined below) shall agree to) extend
the Maturity Date applicable to the Commitments and Loans of those Lenders that
are not Refusing Lenders; provided that the Maturity Date shall not be extended
as to any Refusing Lender; or

(ii)

acknowledge in writing that the Maturity Date will not be extended.

(c)       In the event that the Borrower elects to extend the Maturity Date
pursuant to Section 2.2(b)(i), then the Borrower may, on or before the then
current Anniversary Date, request, at its own discretion and its own expense,
that any of the Lenders that fail to agree to extend the Maturity Dates of their
respective Commitments (each, a “Refusing Lender”) (and each Refusing Lender
shall be required to transfer and assign upon such request) transfer and assign
in whole (but not in part), without recourse (in accordance with and subject to
the terms of Section 11.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee or Eligible Assignees (which
may be one or more existing Lenders if any existing Lender accepts such
assignment); provided that (A) such assignment or assignments shall not conflict
with any law, rule, regulation or order of any court or other Governmental
Authority, (B) the Borrower or such Eligible Assignee or Eligible Assignees
shall pay to the

 

19

 



 

Refusing Lenders in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such Refusing Lenders and all other amounts owed to such Refusing Lenders
hereunder, as well as any transfer fee owing to the Administrative Agent under
Section 11.3(b) and (C) such transfer and assignment must occur on or prior to
the then current Anniversary Date.

(d)       If the Maturity Date is extended in accordance with clause (a) or
(b)(i) of this Section 2.2, then the Borrower shall pay to the Administrative
Agent, for the pro rata benefit of the Lenders (other than the Refusing
Lenders), a Maturity Date extension fee.

2.3 Method of Borrowing for Revolving Loans. By no later than 11:00 a.m. (a) on
the date of the requested borrowing of Revolving Loans that will be Base Rate
Loans or (b) three Business Days prior to the date of the requested borrowing of
Revolving Loans that will be Eurodollar Loans, the Borrower shall submit a
written Notice of Borrowing in the form of Exhibit 2.3 to the Administrative
Agent setting forth (i) the amount requested, (ii) whether such Revolving Loans
shall accrue interest at the Base Rate or the Adjusted Eurodollar Rate, (iii)
with respect to Revolving Loans that will be Eurodollar Loans, the Interest
Period applicable thereto and (iv) certification that the Borrower has complied
in all respects with Section 5.2.

2.4 Funding of Revolving Loans. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each such Lender shall make its Commitment Percentage of the requested Revolving
Loans available to the Administrative Agent by 1:00 p.m. on the date specified
in the Notice of Borrowing by deposit in Dollars of immediately available funds
to the Administrative Agent at the Agent’s Account. The amount of the requested
Revolving Loans will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office of the Administrative Agent, to the extent the amount of such
Revolving Loans are made available to the Administrative Agent.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Revolving Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Revolving Loan
that such Lender does not intend to make available to the Administrative Agent
its portion of the Revolving Loans to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on the date of such Revolving Loans, and the Administrative
Agent in reliance upon such assumption, may (in its sole discretion but without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent will promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding

 

20

 



 

amount is recovered by the Administrative Agent at a per annum rate equal to (i)
from the Borrower at the applicable rate for such Revolving Loan pursuant to the
Notice of Borrowing and (ii) from a Lender at the Federal Funds Rate.

 

2.5 Continuations and Conversions. The Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Loans for a subsequent Interest
Period, to convert Base Rate Loans into Eurodollar Loans or to convert
Eurodollar Loans in Dollars into Base Rate Loans; provided, however, that (a)
each such continuation or conversion must be requested by the Borrower pursuant
to a written Notice of Continuation/Conversion, in the form of Exhibit 2.5, in
compliance with the terms set forth below, (b) except as provided in Section
4.1, Eurodollar Loans may only be continued or converted into Base Rate Loans on
the last day of the Interest Period applicable hereto, (c) upon the occurrence
of an Event of Default, any Eurodollar Loan then outstanding shall automatically
be converted into a Base Rate Loan at the end of the Interest Period then in
effect for such Eurodollar Loan, (d) Base Rate Loans may not be converted into
Eurodollar Loans during the existence and continuation of a Default or Event of
Default and (e) any request to extend a Eurodollar Loan that fails to comply
with the terms hereof or any failure to request an extension of a Eurodollar
Loan at the end of an Interest Period shall constitute a conversion, in each
case, to a Base Rate Loan on the last day of the applicable Interest Period.
Each continuation or conversion must be requested by the Borrower no later than
11:00 a.m. (i) on the date for a requested conversion of a Eurodollar Loan to a
Base Rate Loan or (ii) three Business Days prior to the date for a requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Administrative Agent which shall set
forth (A) whether the Borrower wishes to continue or convert such Loans and (B)
if the request is to continue a Eurodollar Loan or convert a Base Rate Loan to a
Eurodollar Loan, the Interest Period applicable thereto.

2.6 Minimum Amounts. Each request for a Revolving Loan or a conversion or
continuation hereunder shall be subject to the following requirements: (a) each
Revolving Loan shall be in a minimum of $5,000,000, and (b) no more than ten
Eurodollar Loans shall be outstanding hereunder at any one time. For the
purposes of this Section 2.6, all Eurodollar Loans with the same Interest
Periods shall be considered as one Eurodollar Loan, but Eurodollar Loans with
different Interest Periods, even if they begin on the same date, shall be
considered separate Eurodollar Loans. Any Revolving Loan requested shall be in
an integral multiple of $1,000,000, unless the request is for all of the
remaining amount of the Commitments available to be borrowed.

2.7 Reductions of Commitments.

(a)       Commitments. Upon at least three Business Days’ prior written notice
to the Administrative Agent (which notice shall be promptly transmitted by the
Administrative Agent to each Lender), the Borrower shall have the right to
permanently terminate or reduce the aggregate unused amount of the Commitments,
at any time or from time to time; provided that (a) each partial reduction shall
be in an aggregate amount at least equal to $10,000,000 and in integral
multiples of $1,000,000 above such amount, and (b) no reduction shall be made
which would reduce the aggregate amount of the Commitments to an amount less
than the then

 

21

 



 

outstanding Credit Extensions. Any reduction in (or termination of) the
Commitments shall be permanent and may not be reinstated except as permitted by
Section 2.9.

(b)       The Letter of Credit Commitments of each Issuing Bank shall be
permanently reduced on a pro rata basis from time to time on the date of each
reduction in the Commitments by the amount of each such reduction in the
Commitments.

2.8 Notes. (a) Revolving Loan Notes. Any Lender may request that the Revolving
Loans made by it to the Borrower be evidenced by a promissory note of the
Borrower payable to each Lender in substantially the form of Exhibit 2.8(a) (the
“Revolving Loan Notes”). In such event, the Borrower shall prepare, execute and
deliver to such Lender a Revolving Loan Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Revolving Loans evidenced by such Revolving Loan Notes and
interest thereon shall at all times (including after assignment pursuant to
Section 11.3) be represented by one or more Revolving Loan Notes in such form
payable to the order of the payee named therein (or, if such Revolving Loan Note
is a registered note, to such payee and its registered assigns).

(b)       Competitive Bid Loan Notes. Any Lender may request that the
Competitive Bid Loans made by it to the Borrower be evidenced by a promissory
note of the Borrower payable to each Lender in substantially the form of
Exhibit 2.8(b) (the “Competitive Bid Loan Notes”). In such event, the Borrower
shall prepare, execute and deliver to such Lender a Competitive Bid Loan Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Competitive Bid Loans
evidenced by such Competitive Bid Loan Notes and interest thereon shall at all
times (including after assignment pursuant to Section 11.3) be represented by
one or more Competitive Bid Loan Notes in such form payable to the order of the
payee named therein (or, if such Competitive Bid Loan Note is a registered note,
to such payee and its registered assigns).

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under any Note in respect of
the Loans to be evidenced by such Note, and each such recordation or endorsement
shall be conclusive and binding absent manifest error.

 

2.9 Increases in Revolving Loan Commitment. From time to time prior to the
latest applicable Maturity Date and, in each case, upon at least 45 days’ prior
written notice to the Administrative Agent (which notice shall be promptly
transmitted by the Administrative Agent to each Lender), the Borrower shall have
the right, subject to the terms and conditions set forth below, to increase the
aggregate amount of the Commitments; provided that (a) no Default or Event of
Default shall exist at the time of a request or a proposed increase in the
Commitments, (b) such increase must be in a minimum amount of $25,000,000 and in
integral multiples of $1,000,000 above such amount, (c) the Commitments shall
not be increased by an amount greater than $100,000,000 without the prior
written consent of the Required Lenders, (d) no individual Lender’s Commitment
may be increased without such Lender’s written consent,

 

22

 



 

(e) Schedule 1.1(b) shall be amended to reflect the revised Commitments and
revised Commitment Percentages of the Lenders and (f) if any Revolving Loans are
outstanding at the time of an increase in the Commitments, the Borrower will
prepay (provided that any such prepayment shall be subject to Section 4.3) one
or more existing Revolving Loans in an amount necessary such that after giving
effect to the increase in the Commitments each Lender will hold its pro rata
share (based on its share of the revised Commitments) of outstanding Revolving
Loans.

Any such increase in the aggregate amount of the Commitments shall apply to (x)
the Commitment of one or more existing Lenders requested by the Borrower to
participate in such increase that accepts such request in the Lender’s sole
discretion; provided that if more than one Lender wishes to participate, then
such increase shall be allocated pro rata among such Lenders and any Eligible
Assignee referred to in (y) below (based on the amount that each such Lender was
willing to increase its Commitment) and/or (y) the creation of a new Commitment
by one or more institutions that is not an existing Lender; provided that any
such institution (A) must be an Eligible Assignee, (B) must be acceptable to the
Administrative Agent, (C) must have a Commitment of at least $10,000,000 and
(D) must become a Lender under this Credit Agreement by execution and delivery
of an appropriate joinder agreement or of counterparts to this Credit Agreement
in a manner acceptable to the Borrower and the Administrative Agent.

2.10 Letters of Credit. (a) Upon the terms and subject to the conditions herein
set forth, the Borrower may request, in the form of a Letter of Credit Request,
any Issuing Bank, at any time and from time to time after the date hereof, to
issue, and such Issuing Bank shall issue, for the account of the Borrower one or
more Letters of Credit; provided that no Letter of Credit shall be issued if
after giving effect to such issuance (i) the aggregate Letters of Credit
Outstanding shall exceed the aggregate amount of the Commitments of the Lenders
then in effect, (ii) the aggregate Credit Extensions (after giving effect to the
issuance of such Letter of Credit) would exceed the aggregate amount of
Commitments then in effect or (iii) the Letters of Credit Outstanding for all
Letters of Credit Issued by such Issuing Bank would exceed such Issuing Bank’s
Letter of Credit Commitment at such time; and provided further that no Letter of
Credit shall be issued if the applicable Issuing Bank shall have received notice
from the Administrative Agent or the Required Lenders that the conditions to
such issuance have not been met.

(b)       Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the latest applicable Maturity Date.

(c)       Each Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit issued by such Issuing Bank. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank will make
payment thereunder (which payment shall not be made until at least two Business
Days after such notice from such Issuing Bank to the Borrower); provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such payment.

 

23

 



 

 

(d)       Any L/C Disbursement shall be reimbursed by the Borrower in Dollars on
the next Business Day of any such payment thereof by any Issuing Bank by paying
to the Administrative Agent an amount equal to such drawing not later than
3:00 p.m., New York time, on such date; provided that the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.3 that such payment be financed with a Revolving Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Loan;
provided that if the Borrower fails to reimburse such Issuing Bank when due
pursuant to this paragraph (d), then (i) Section 2.10(f) shall apply and
(ii) interest shall accrue on the unpaid amount of the L/C Disbursement, from
the date of such disbursement to but excluding the date the Borrower reimburses
the relevant Issuing Bank, at the rate per annum then applicable to Base Rate
Loans, and such interest accrued shall be for the account of such Issuing Bank;
provided further that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (g) of this Section to reimburse the relevant
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(e)       Immediately upon the issuance of any Letter of Credit by any Issuing
Bank (or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrower under this Credit
Agreement and the other Credit Documents with respect thereto. Upon any change
in the Commitments pursuant to Sections 2.2, 2.7, 2.9 or 11.3 or any termination
of the Commitment of any Refusing Lender on any Maturity Date occurring prior to
the latest Maturity Date applicable to the Loans pursuant to Section 2.2, it is
hereby agreed that with respect to all Letters of Credit Outstanding, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Commitment of the assigning and assignee Lenders or the termination of
the Commitment of any Refusing Lender on the Maturity Date applicable to such
Refusing Lender. Any action taken or omitted by any Issuing Bank under or in
connection with a Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for such Issuing Bank any
resulting liability to any Lender.

(f)        In the event that any Issuing Bank makes any L/C Disbursement and the
Borrower shall not have reimbursed such amount in full to such Issuing Bank
pursuant to Section 2.10(d), such Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of such Issuing Bank the amount of such Lender’s
Commitment Percentage of such unreimbursed payment in Dollars and in same day
funds. If such Issuing Bank so notifies the Administrative Agent, and the
Administrative Agent so notifies the Lenders prior to 11:00 a.m., New York time,
on any Business Day, each such Lender shall make available to such Issuing Bank
such Lender’s Commitment Percentage of the amount of such payment on such
Business Day in same day funds. If and to the extent such Lender shall not have
so made its Commitment Percentage of the amount of such payment available to the
applicable Issuing Bank, such Lender agrees to pay to the applicable Issuing
Bank, forthwith on demand such amount, together with interest thereon, for each
day from such

 

24

 



 

date until the date such amount is paid to the Administrative Agent for the
account of the applicable Issuing Bank at the Federal Funds Rate. Each Lender
agrees to fund its Commitment Percentage of such unreimbursed payment
notwithstanding a failure to satisfy any applicable lending conditions or the
provisions of Section 2.1 or Section 2.6, or the occurrence of the applicable
Maturity Date. The failure of any Lender to make available to any Issuing Bank
its Commitment Percentage of any payment under any Letter of Credit issued by
such Issuing Bank shall neither relieve any Lender of its obligation hereunder
to make available to such Issuing Bank its Commitment Percentage of any payment
under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Lender. Whenever any Lender has made
payments to any Issuing Bank in respect of any reimbursement obligation for any
Letter of Credit issued by such Issuing Bank, such Lender shall be entitled to
share ratably, based on its Commitment Percentage, in all payments and
collections thereafter received on account of such reimbursement obligation.

(g)       Whenever the Borrower desires that an Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give to such Issuing Bank and the Administrative
Agent at least two Business Days’ prior written (including telegraphic, telex,
facsimile or cable communication) notice (or such shorter period as may be
agreed upon in writing by such Issuing Bank and the Borrower) specifying the
date on which the proposed Letter of Credit is to be issued, amended, renewed or
extended (which shall be a Business Day), the stated amount of the Letter of
Credit so requested, the expiration date of such Letter of Credit, the name and
address of the beneficiary thereof, and the provisions thereof.

(h)       The obligations of the Borrower to reimburse any Issuing Bank for any
L/C Disbursement made by such Issuing Bank shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including, without limitation: (i) any
lack of validity or enforceability of any Letter of Credit; (ii) the existence
of any claim, setoff, defense or other right which the Borrower may have at any
time against a beneficiary of any Letter of Credit or against any of the
Lenders, whether in connection with this Credit Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder; or (v) the fact that any Event of Default shall have occurred and be
continuing.

(i)        If any Letters of Credit shall remain outstanding and partially or
wholly undrawn on any Maturity Date applicable to the Commitments and Loans of
any Refusing Lender, the Borrower shall immediately Cash Collateralize an amount
equal to such Refusing Lender’s Commitment Percentage of the amount of Letters
of Credit Outstanding on such Maturity Date. The Borrower hereby grants to the
Administrative Agent, for the benefit of each Issuing Bank and the Lenders, a
security interest in all cash, deposit accounts and all balances therein and all
proceeds of the foregoing which form part of the Cash Collateral. Cash
Collateral shall be maintained in a blocked, non-interest bearing deposit
account of the Administrative

 

25

 



 

Agent (the “L/C Cash Deposit Account”). Amounts deposited into the L/C Cash
Deposit Account pursuant to this Section 2.10(i) shall be made available to the
Issuing Banks to the extent such Refusing Lender would have been required to
make such amount available to the Issuing Banks in accordance with Section
2.10(f) if the Commitments of such Refusing Lender had not terminated on the
relevant Maturity Date. After all relevant Letters of Credit shall have expired
or been fully drawn upon and all other obligations of the Borrower thereunder
shall have been paid in full, the balance, if any, in such L/C Cash Deposit
Account shall be promptly returned to the Borrower.

SECTION 3

PAYMENTS

3.1 Interest.

(a)

Interest Rate.

(i)        Each Base Rate Loan shall accrue interest at the Base Rate applicable
to such Base Rate Loan.

(ii)       Each Eurodollar Loan shall accrue interest at the Adjusted Eurodollar
Rate applicable to such Eurodollar Loan.

(iii)       Each Competitive Bid Loan shall accrue interest at the applicable
Competitive Bid Rate with respect to such Competitive Bid Loan.

(b)       Default Rate of Interest. Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate equal to 2% plus the rate which would otherwise be applicable (or
if no rate is applicable, then a rate per annum equal to the rate for Revolving
Loans that are Base Rate Loans plus 2% per annum).

(c)       Interest Payments. Interest on Loans shall be due and payable in
arrears on each applicable Interest Payment Date.

3.2 Prepayments.

(a)       Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on two Business
Days’ prior written notice to the Administrative Agent and any prepayment of
Eurodollar Loans will be subject to Section 4.3; (ii) each such partial
prepayment of Loans shall be in the minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof; and (iii) Competitive Bid
Loans may not be prepaid unless a breakage fee equal to the actual amount of
damages suffered by the Lender whose Competitive Bid Loan is prepaid is paid to
such Lender. Amounts prepaid hereunder shall be applied as the Borrower may
elect; provided that if the Borrower fails to

 

26

 



 

specify the application of a voluntary prepayment, then such prepayment shall be
applied first to Base Rate Loans, then to Eurodollar Loans in direct order of
Interest Period maturities, and then to Competitive Bid Loans pro rata among all
Lenders holding same.

(b)

Mandatory Prepayments.

(i)        If at any time the amount of Revolving Loans outstanding plus the
aggregate amount of Competitive Bid Loans outstanding plus the aggregate amount
of Letters of Credit Outstanding exceeds the aggregate amount of the Commitments
of the Lenders then in effect, the Borrower shall immediately make a principal
payment to the Administrative Agent in the manner and in an amount such that the
sum of the aggregate amount of Revolving Loans outstanding plus Competitive Bid
Loans outstanding plus the aggregate amount of Letters of Credit Outstanding is
less than or equal to the aggregate amount of the Commitments of the Lenders
then in effect.

(ii)       Any prepayments made under this Section 3.2(b) shall be subject to
Section 4.3 and shall be applied first to Base Rate Loans, then to Eurodollar
Loans in direct order of Interest Period maturities, and then to Competitive Bid
Loans pro rata among all Lenders holding same.

3.3 Payment in Full at Maturity.

On each Maturity Date, the entire outstanding principal amount owing under the
Credit Documents, together with accrued but unpaid interest and all other sums
owing under the Credit Documents, shall be due and payable in full to the
relevant Lenders, unless accelerated sooner pursuant to Section 9.2.

 

3.4 Fees.

(a)

Unused Fees.

(i)        In consideration of the Commitment being made available by each
Lender hereunder, the Borrower agrees to pay to the Administrative Agent, for
the pro rata benefit of each Lender, a per annum fee equal to the Applicable
Percentage for Unused Fees multiplied by the Unused Revolving Loan Commitment
(the “Unused Fees”).

(ii)       The accrued Unused Fees shall be due and payable in arrears fifteen
days after the end of each fiscal quarter of the Borrower for the immediately
preceding fiscal quarter (or portion thereof), beginning with the first of such
dates to occur after the Closing Date, as well as on each Maturity Date.

(b)

Utilization Fees.

(i)        If on any day the aggregate outstanding principal amount of all
Revolving Loans and Competitive Bid Loans plus the amount of Letters of Credit
Outstanding on such day exceeds the product of (A) 50% times (B) the aggregate
amount of Commitments then in effect, the Borrower agrees to pay to the
Administrative Agent, for the pro rata benefit of each Lender, a per annum fee
equal to the Applicable Percentage

 

27

 



 

for Utilization Fees multiplied by the Utilized Revolving Loan Commitment (the
“Utilization Fees”).

(ii)       The accrued Utilization Fees shall be due and payable in arrears 15
days after the end of each fiscal quarter of the Borrower for the immediately
preceding fiscal quarter (or portion thereof), beginning with the first of such
dates to occur after the Closing Date, as well as on each Maturity Date.

(c)

Letter of Credit Fees.

(i)        The Borrower shall pay to the Administrative Agent, for the pro rata
benefit of each Lender, in arrears 15 days after the end of each fiscal quarter
and on each Maturity Date, a fee (each, a “Letter of Credit Fee”) equal to the
average daily aggregate Available Amount during such quarter of all Letters of
Credit outstanding during such quarter at the Applicable Percentage for
Eurodollar Loans during such quarter. Upon the occurrence and during the
continuance of an Event of Default, the amount of any Letter of Credit Fees
payable by the Borrower pursuant to this Section 3.4(c)(i) shall be increased by
2% per annum.

(ii)       The Borrower shall pay to each Issuing Bank, for its own account, and
in addition to all Letter of Credit Fees otherwise provided for hereunder, (A) a
fee in an amount equal to (1) if the applicable Issuing Bank is the Initial
Issuing Bank, 0.125% per annum of the average face amount of any Letters of
Credit outstanding and issued by the Initial Issuing Bank during each fiscal
quarter, and (2) if the applicable Issuing Bank is any other Issuing Bank, such
other rate as agreed to between such Issuing Bank and the Borrower, in each case
which shall be due and payable in arrears 15 days after the end of such quarter
and on each Maturity Date, and (B) such fees and charges in connection with the
issuance, negotiation, settlement, amendment and processing of each Letter of
Credit issued by such Issuing Bank as are agreed upon between the Borrower and
such Issuing Bank.

(d)       Administrative Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fee as agreed to between the
Borrower and the Administrative Agent in the Engagement Letter.

3.5 Place and Manner of Payments. All payments of principal, interest, fees,
expenses and other amounts to be made by the Borrower under this Credit
Agreement shall be made unconditionally and without deduction for any
counterclaim, defense, recoupment or setoff. All such payments shall be received
not later than 2:00 p.m. on the date when due in Dollars and in immediately
available funds by the Administrative Agent at its offices in New York, New
York. The Administrative Agent will distribute such payments made to the Lenders
on the date of receipt if such payment is received prior to 2:00 p.m.;
otherwise, the Administrative Agent will distribute such payments to the
Lenders, and such payment will be credited to the Borrower, on the next
succeeding Business Day. The Borrower shall, at the time it makes any payment
under this Credit Agreement, specify to the Administrative Agent the Loans, fees
or other amounts payable by the Borrower hereunder to which such payment is to
be applied (and in the event that it fails to specify, or if such application
would be inconsistent with the terms

 

28

 



 

hereof, the Administrative Agent shall distribute such payment to the Lenders in
such manner as it reasonably determines in its sole discretion). Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and fees for the period of such extension),
except that, in the case of Eurodollar Loans (or interest payable with respect
thereto), if the extension would cause the payment to be made in the next
following calendar month, then such payment shall instead be made on the next
preceding Business Day.

3.6 Pro Rata Treatment. Except to the extent otherwise provided herein, all
Revolving Loans, each payment or prepayment of principal of any Revolving Loan,
each payment of interest on the Revolving Loans, each payment with respect to a
Letter of Credit, each payment of Unused Fees, each payment of Utilization Fees,
each payment of Letters of Credit Fees, each reduction of the Commitments, and
each conversion or continuation of any Revolving Loans, shall be allocated pro
rata among the Lenders in accordance with the respective Commitment Percentages;
provided that if any Lender shall have failed to pay its applicable pro rata
share of any Revolving Loan or L/C Disbursement and such amount was made
available to the Borrower pursuant to Section 2.4 or 2.10, as applicable, then
any amount to which such Lender would otherwise be entitled pursuant to this
Section 3.6 shall instead be payable to the Administrative Agent until the share
of such Revolving Loan not funded by such Lender has been repaid; provided
further that, in the event that any amount paid to any Lender pursuant to this
Section 3.6 is rescinded or must otherwise be returned by the Administrative
Agent, each Lender shall, upon the request of the Administrative Agent, repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such payment at a rate
per annum equal to the Federal Funds Rate.

3.7 Computations of Interest and Fees. (a) Except for Base Rate Loans, on which
interest shall be computed on the basis of a 365- or 366-day year, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days.

(b)       It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the

 

29

 



 

reduction of the principal amount owing on the Loans and not to the payment of
interest, or refunded to the Borrower or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Loans. The right to demand payment of the Loans or any other
indebtedness evidenced by any of the Credit Documents does not include the right
to receive any interest which has not otherwise accrued on the date of such
demand, and the Lenders do not intend to charge or receive any unearned interest
in the event of such demand. All interest paid or agreed to be paid to the
Lenders with respect to the Loans shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term (including any renewal or extension) of the Loans so that the amount of
interest on account of such indebtedness does not exceed the maximum nonusurious
amount permitted by applicable law.

3.8 Sharing of Payments. Each Lender agrees that, in the event that any Lender
shall obtain payment in respect of any Loan or L/C Disbursement owing to such
Lender under this Credit Agreement through the exercise of a right of setoff,
banker’s lien, counterclaim or otherwise (including, but not limited to,
pursuant to the Bankruptcy Code) in excess of its pro rata share as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a participation in such Loans or L/C Disbursements, in such amounts and
with such other adjustments from time to time, as shall be equitable in order
that all Lenders share such payment in accordance with their respective ratable
shares as provided for in this Credit Agreement. Each Lender further agrees that
if a payment to a Lender (which is obtained by such Lender through the exercise
of a right of setoff, banker’s lien, counterclaim or otherwise) shall be
rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by repurchase of a participation theretofore
sold, return its share of that benefit to each Lender whose payment shall have
been rescinded or otherwise restored, together with its pro rata share of any
interest required to be paid by the Lender whose payment shall have been
rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender shall fail
to remit to the Administrative Agent or any other Lender an amount payable by
such Lender to the Administrative Agent or such other Lender pursuant to this
Credit Agreement on the date when such amount is due, such payments shall accrue
interest thereon, for each day from the date such amount is due until the day
such amount is paid to the Administrative Agent or such other Lender, at a rate
per annum equal to the Federal Funds Rate.

SECTION 4

ADDITIONAL PROVISIONS REGARDING LOANS

4.1 Eurodollar Loans. (a) Unavailability. In the event that the Administrative
Agent shall have determined in good faith (i) that Dollar deposits in the
principal amounts requested with respect to a Eurodollar Loan are not generally
available in the London interbank Eurodollar market or (ii) that reasonable
means do not exist for ascertaining the Eurodollar Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written notice of such

 

30

 



 

determination to the Borrower and the Lenders. In the event of any such
determination under clauses (i) or (ii) above, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (A) any request by the Borrower for
Eurodollar Loans shall be deemed to be a request for Base Rate Loans and (B) any
request by the Borrower for conversion into or continuation of Eurodollar Loans
shall be deemed to be a request for conversion into or continuation of Base Rate
Loans.

(b)       Change in Legality. Notwithstanding any other provision herein, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:

(A)       declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

(B)       require that all outstanding Eurodollar Loans made by it be converted
to Base Rate Loans in which event all such Eurodollar Loans shall be
automatically converted to Base Rate Loans.

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(c)       Increased Costs. If at any time a Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
the making, the commitment to make or the maintaining of any Eurodollar Loan
because of any change since the date of this Credit Agreement in any applicable
law, governmental rule, regulation, guideline or order (or in the interpretation
or administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits or similar requirements (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate), then the Borrower shall pay to
such Lender within 15 days after demand, which demand shall contain the basis
and calculations supporting such demand, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as such Lender may determine in its sole discretion) as may be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder.

 

31

 



 

 

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.

 

4.2 Capital Adequacy. If, after the date hereof, any Lender has determined that
the adoption or effectiveness of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s (or parent corporation’s) capital or assets as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender, or its parent corporation, could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s (or parent corporation’s) policies with respect to capital adequacy),
then the Borrower shall pay to such Lender within 15 days after demand, which
demand shall contain the basis and calculations supporting such demand, such
additional amount or amounts as will compensate such Lender for such reduction.
Each determination by any such Lender of amounts owing under this Section 4.2
shall, absent manifest error, be conclusive and binding on the parties hereto.

4.3 Compensation. The Borrower shall compensate each Lender, within 15 days
after demand, which demand shall contain the basis and calculations supporting
such demand, for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by the Lender to
fund its Eurodollar Loans) which such Lender may sustain:

(a)       if for any reason (other than a default by such Lender or the
Administrative Agent) a borrowing, continuation or conversion of any Eurodollar
Loan or Competitive Bid Loan does not occur on a date specified therefor in a
Notice of Borrowing, Competitive Bid Request or Notice of
Continuation/Conversion, as the case may be;

(b)       if any prepayment, repayment, continuation or conversion of any
Eurodollar Loan or Competitive Bid Loan occurs on a date which is not the last
day of an Interest Period applicable thereto, including, without limitation, in
connection with any demand, acceleration, mandatory prepayment or otherwise
(including any demand under this Section 4);

(c)       if the Borrower fails to repay any Eurodollar Loan or Competitive Bid
Loans when required by the terms of this Credit Agreement; or

(d)       if the Borrower elects to cause a mandatory assignment of such
Lender’s Commitment pursuant to Section 4.5.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Adjusted
Eurodollar Rate (or at the margin set forth in the applicable Competitive Bid)
in an amount equal to the amount of that Loan, having a maturity comparable to
the relevant Interest Period and through the transfer of such Eurodollar deposit

 

32

 



 

from an offshore office of that Lender to a domestic office of that Lender in
the United States of America; provided, however, that each Lender may fund each
of its Eurodollar Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section 4.3. Each determination and calculation hereunder shall be in good faith
and shall be conclusive absent manifest error.

 

4.4 Taxes. (a) Tax Liabilities Imposed on a Lender. Any and all payments by the
Borrower hereunder or under any of the Credit Documents shall be made, in
accordance with the terms hereof and thereof, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes measured by net income and franchise taxes imposed on any Lender by the
jurisdiction under the laws of which such Lender is organized or transacting
business or any political subdivision thereof (all such non-excluded taxes,
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.4) such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law, and (iv) the Borrower shall deliver to such Lender evidence of such payment
to the relevant Governmental Authority.

(b)       Other Taxes. In addition, the Borrower agrees to pay, upon written
notice from a Lender and prior to the date when penalties attach thereto, all
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies of the United States or any state or political
subdivision thereof or any applicable foreign jurisdiction that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Credit Agreement (collectively, the “Other
Taxes”).

(c)       Refunds. If a Lender or the Administrative Agent (as the case may be)
shall become aware that it is entitled to claim a refund (or a refund in the
form of a credit) (each, a “Refund”) from a Governmental Authority (as a result
of any error in the amount of Taxes or Other Taxes paid to such Governmental
Authority or otherwise) of Taxes or Other Taxes which the Borrower has paid, or
with respect to which the Borrower has paid additional amounts, pursuant to this
Section 4.4, it shall promptly notify the Borrower in writing of the
availability of such Refund and shall, within 30 days after receipt of written
notice by the Borrower make a claim to such Governmental Authority for such
Refund at the Borrower’s expense if, in the judgment of such Lender or the
Administrative Agent (as the case may be), the making of such claim will not be
otherwise disadvantageous to it; provided that nothing in this subsection (c)
shall be construed to require any Lender or the Administrative Agent to
institute any administrative proceeding (other than the filing of a claim for
any such Refund) or judicial proceeding to obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts

 

33

 



 

pursuant to this Section 4.4, it shall promptly pay to the Borrower the amount
so received (but only to the extent of payments made, or additional amounts
paid, by the Borrower under this Section 4.4 with respect to Taxes or Other
Taxes giving rise to such Refund), net of all reasonable out-of-pocket expenses
(including the net amount of taxes, if any, imposed on such Lender or the
Administrative Agent with respect to such Refund) of such Lender or
Administrative Agent, and without interest (other than interest paid by the
relevant Governmental Authority with respect to such Refund); provided, however,
that the Borrower, upon the request of such Lender or the Administrative Agent,
agrees to repay the amount paid over to the Borrower (plus penalties, interest
or other charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such Refund to such
Governmental Authority. Nothing contained in this Section 4.4(c) shall require
any Lender or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary) or to
alter its tax accounting practices.

(d)       Foreign Lender. Each Lender (which, for purposes of this Section 4.4,
shall include any Affiliate of a Lender that makes any Eurodollar Loan pursuant
to the terms of this Credit Agreement) that is not a “United States person” (as
such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Administrative Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies of (A)
either (1) Form W-8BEN of the United States Internal Revenue Service, or a
successor applicable form, entitling such Lender to a complete exemption from
withholding on all amounts to be received by such Lender pursuant to this Credit
Agreement and/or the Notes or (2) Form W-8ECI of the United States Internal
Revenue Service, or an applicable successor form, relating to all amounts to be
received by such Lender pursuant to this Credit Agreement and/or the Notes and,
if applicable, (B) an Internal Revenue Service Form W-8 or W-9 entitling such
Lender to receive a complete exemption from United States backup withholding
tax. Each such Lender shall, from time to time after submitting either such
form, submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of such forms (or such successor forms or other
documents as shall be adopted from time to time by the relevant United States
taxing authorities) as may be (1) reasonably requested in writing by the
Borrower or the Administrative Agent and (2) appropriate under then current
United States laws or regulations. Upon the reasonable request of the Borrower
or the Administrative Agent, each Lender that has not provided the forms or
other documents as provided above, on the basis of being a United States person,
shall submit to the Borrower and the Administrative Agent a certificate to the
effect that it is such a “United States person.” If and for any period during
which the provisions of this Section 4.4(d) are not satisfied by or with respect
to any such Lender, no provision of this Credit Agreement shall require the
Borrower to indemnify with respect to any resulting withholding of United States
taxes imposed on or with respect to such Lender as a result of such
noncompliance for the periods to which such noncompliance relates, unless such
noncompliance is directly attributable to a change in a law, rule or regulation
issued by a Governmental Authority which results in the inability of such Lender
to provide such form. Each such Lender shall indemnify and hold harmless (on an
after-tax basis) the Borrower against any claim for United States withholding
taxes which the Borrower fails to withhold on payments to such Lender as a
direct result of the invalidity of any form provided to the Borrower by such
Lender pursuant to this Section 4.4(d).

 

34

 



 

 

4.5 Mitigation; Mandatory Assignment. The Administrative Agent and each Lender
shall use reasonable efforts to avoid or mitigate any increased cost or
suspension of the availability of an interest rate under Sections 4.1 through
4.4 above to the greatest extent practicable (including transferring the Loans
to another lending office or Affiliate of a Lender) unless, in the opinion of
the Administrative Agent or such Lender, such efforts would be likely to have an
adverse effect upon it. In the event that (a) a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4 or
(b) a Lender is a Defaulting Lender, then, provided that no Default or Event of
Default has occurred and is continuing at such time, the Borrower may, at its
own expense (such expense to include any transfer fee payable to the
Administrative Agent under Section 11.3(b) and any expense pursuant to this
Section 4.5) and in its sole discretion, require such Lender to transfer and
assign in whole (but not in part), without recourse (in accordance with and
subject to the terms and conditions of Section 11.3(b)), all of its interests,
rights and obligations under this Credit Agreement to an Eligible Assignee which
shall assume such assigned obligations (which assignee may be another Lender, if
a Lender accepts such assignment); provided that (a) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (b) the Borrower or such assignee shall have paid to
the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the portion of the Loans
hereunder held by such assigning Lender and all other amounts owed to such
assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4. In the event that, after ten Business Days of receiving written
notice from the Borrower requiring any Lender to make such an assignment
pursuant to this Section 4.5, such Lender fails to execute the agreements
required under Section 11.3(b) in connection with such an assignment, then upon
one Business Day’s prior written notice from the Borrower to such Lender (with a
copy furnished to the Administrative Agent), such agreements shall be deemed to
have been executed by such Lender.

 

SECTION 5

CONDITIONS PRECEDENT

5.1 Closing Conditions. The obligation of each Lender to enter into this Credit
Agreement is subject to satisfaction of the following conditions on or prior to
the Closing Date (in form and substance acceptable to the Lenders):

(a)       Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of (i) this Credit Agreement and (ii) the Revolving Loan Notes.

(b)       Officer’s Certificate. Receipt by the Administrative Agent of a
certificate of an officer of the Borrower stating that, as of the Closing Date,
(i) there exists no Default or Event of Default, (ii) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects and (iii) the Borrower is in compliance with
the financial covenant set forth in Section 7.11, as demonstrated by the
covenant calculations on a schedule attached thereto.

 

35

 



 

 

(c)       Opinions of Counsel. Receipt by the Administrative Agent of the
following:

(i)        an opinion, or opinions, satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders from legal counsel
to the Borrower; and

(ii)       an opinion of Shearman & Sterling LLP, counsel to the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

(d)       Corporate Documents. Receipt by the Administrative Agent of the
following:

(i)        Charter Documents. A certificate of an officer of the Borrower that
there have been no amendments or documents granted by the office of the
Secretary of State of the State of Delaware affecting the Certificate of
Incorporation of the Borrower issued by the Secretary of State of the State of
Delaware on January 8, 2001.

(ii)       Bylaws. A copy of the bylaws of the Borrower certified by a secretary
or assistant secretary of the Borrower to be true and correct as of the Closing
Date.

(iii)       Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party and
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of the Closing Date.

(iv)      Good Standing. Copies of (A) certificates of good standing, existence
or its equivalent with respect to the Borrower certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing would have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of its incorporation and each other jurisdiction in
which the failure to pay such franchise taxes would have a Material Adverse
Effect.

(v)       Incumbency. An incumbency certificate of the Borrower, certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

(e)       Financial Statements. Receipt by the Lenders of the consolidated
audited financial statements of the Borrower dated as of December 31, 2005,
including balance sheets and income and cash flow statements, in each case
audited by independent public accountants of recognized standing and prepared in
accordance with GAAP.

(f)        Fees and Expenses. Payment by the Borrower of all fees and expenses
owed by it to the Lenders, the Arrangers and the Administrative Agent,
including, without

 

36

 



 

limitation, payment to the Administrative Agent of the fees agreed to between
the Borrower and the Administrative Agent set forth in the Engagement Letter and
payment to each of the Arrangers of the fees agreed to between the Borrower and
each Arranger set forth in the respective fee letter between such Arranger and
the Borrower.

(g)       Material Adverse Effect. No event or condition shall have occurred
since the date of the financial statements delivered pursuant to Section 5.1(e)
above that has had or would be likely to have a Material Adverse Effect.

(h)       Existing Credit Agreement. Receipt by the Administrative Agent of
evidence that all obligations under the Existing Credit Agreement have been paid
in full and all commitments thereunder terminated.

(i)        Account Designation Letter. The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a).

(j)        Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

5.2 Conditions to Extensions of Credit. In addition to the conditions precedent
stated elsewhere herein, the Lenders shall not be obligated to make any Loans,
issue any Letters of Credit or extend any Maturity Date hereunder unless:

(a)       Request. The Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing, Letter of Credit Request, Competitive Bid Request
or written request to extend any Maturity Date, as applicable, in conformance
with all the terms and conditions of this Credit Agreement;

(b)       Representations and Warranties. The representations and warranties
made by the Borrower in the Credit Documents are true and correct in all
material respects at and as if made as of the date of the funding of each Loan,
issuance of each Letter of Credit or each extension of any Maturity Date, and
after giving effect to such Loan, Letter of Credit or extension, as applicable,
and, with respect to each Loan, to the application of the proceeds therefrom;
provided that the representations made pursuant to Sections 6.6, 6.8 and 6.9
shall only be made on the Closing Date and on the date of any extension of any
Maturity Date; and

(c)       No Default. On the date of the funding of each Loan, issuance of each
Letter of Credit or each extension of any Maturity Date, as applicable, no
Default or Event of Default has occurred and is continuing or would be caused by
making the requested Loans, including, without limitation, with respect to each
Loan, the restrictions on (i) the amount of Credit Extensions that may be
outstanding as set forth in Sections 2.1(a) and 2.1(b) and (ii) the use of
proceeds set forth in Section 7.9.

The delivery of each Notice of Borrowing, Letter of Credit Request or
Competitive Bid Request, as applicable, shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b) and (c) above.

 

 

37

 



 

 

SECTION 6

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender that:

 

6.1 Organization and Good Standing. Each of the Borrower and each Significant
Subsidiary (a) is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, (b) is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have a
Material Adverse Effect and (c) has the requisite corporate power and authority
to own its properties and to carry on its business as now conducted and as
proposed to be conducted.

6.2 Due Authorization. The Borrower (a) has the requisite corporate power and
authority to execute, deliver and perform this Credit Agreement and the other
Credit Documents and to incur the obligations herein and therein provided for
and (b) is duly authorized to, and has been authorized by all necessary
corporate action to, execute, deliver and perform this Credit Agreement and the
other Credit Documents.

6.3 No Conflicts. Neither the execution and delivery of the Credit Documents,
nor the consummation of the transactions contemplated therein, nor performance
of and compliance with the terms and provisions thereof by the Borrower will (a)
violate or conflict with any provision of its certificate or articles of
incorporation or bylaws, (b) violate, contravene or materially conflict with any
law, regulation (including without limitation, Regulation D, U or X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or materially conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound, the violation of which could have a Material Adverse Effect or (d)
result in or require the creation of any Lien upon or with respect to its
properties.

6.4 Consents. No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance of
this Credit Agreement or any of the other Credit Documents that has not been
obtained.

6.5 Enforceable Obligations. This Credit Agreement and the other Credit
Documents have been duly executed and delivered by the Borrower and constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally or by general equitable principles.

6.6 Financial Condition. The financial statements provided to the Lenders as
described in Section 5.1(e): (a) fairly present the financial condition and
operations of the Borrower as of the date thereof and (b) were prepared in
accordance with GAAP. Since the date

 

38

 



 

of such financial statements, there has been no change that has, or would be
reasonably likely to have, a Material Adverse Effect.

6.7 No Default. No Default or Event of Default presently exists.

6.8 Indebtedness and Off-Balance Sheet Indebtedness. As of the Closing Date, the
Borrower and its Subsidiaries have no Indebtedness except as disclosed in the
financial statements referenced in Section 5.1(e) and as otherwise incurred in
the ordinary course. Set forth on the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2005 and the Borrower’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2006 is a specific description of all
material Off-Balance Sheet Indebtedness of the Borrower and its Subsidiaries as
of the periods covered thereby.

6.9 Litigation. Except as disclosed in the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2005, in the Borrower’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2006 and in any Current Report on Form
8-K filed by the Borrower between December 31, 2005 and the Closing Date, there
are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower, threatened against
the Borrower or a Significant Subsidiary, in which there is a reasonable
possibility of an adverse decision which has had or would be reasonably expected
to have a Material Adverse Effect.

6.10 Material Agreements. The Borrower is not in default in any respect under
any contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which it is a party or by which any of its
properties is bound, which default has had or would be reasonably expected to
have a Material Adverse Effect.

6.11 Taxes. The Borrower has filed, or caused to be filed, all material tax
returns (federal, state, local and foreign) required to be filed and paid all
amounts of taxes shown thereon to be due (including interest and penalties) and
has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing by it, except for such taxes (a) which are not yet delinquent or
(b) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP.
The Borrower is not aware of any proposed material tax assessments against it.

6.12 ERISA. (a) No Reportable Event has occurred and is continuing with respect
to any Plan; (b) no Plan has an accumulated funding deficiency determined under
Section 412 of the Code; (c) no proceedings have been instituted, or, to the
knowledge of the Borrower, planned to terminate any Plan; (d) neither the
Borrower, nor any member of a Controlled Group, nor any duly appointed
administrator of a Plan has instituted or intends to institute proceedings to
withdraw from any Multiemployer Pension Plan (as defined in Section 3(37) of
ERISA); and (e) each Plan has been maintained and funded in all material
respects with its terms and with the provisions of ERISA applicable thereto.

 

39

 



 

 

6.13 Compliance with Law. The Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it, or to its properties, unless
such failure to comply would not have a Material Adverse Effect.

6.14 Use of Proceeds; Margin Stock. The proceeds of the Loans hereunder (a) will
be used solely for the purposes specified in Section 7.9 and (b) will not be
used in a manner that would cause a violation of Regulation U or Regulation X.

6.15 Government Regulation. Any issuance of the Notes by the Borrower hereunder,
the incurrence of the indebtedness contemplated by this Credit Agreement and the
borrowing, repayment and reborrowing of Loans hereunder requires no
authorization or approval of any Governmental Authority other than such
authorizations and approvals that already have been obtained. The Borrower is
not an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, or controlled by such a company.

6.16 Solvency. The Borrower is solvent. For purposes of the preceding sentence,
“solvent” means (a) the fair saleable value (on a going concern basis) of the
Borrower’s assets exceed its liabilities, contingent or otherwise, fairly
valued, (b) the Borrower will be able to pay its debts as they become due and
(c) upon paying its debts as they become due, the Borrower will be left with
reasonably sufficient capital to satisfy all of its current and reasonably
anticipated obligations.

SECTION 7

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans and L/C Disbursements, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated:

 

7.1 Information Covenants. The Borrower will furnish, or cause to be furnished,
to the Administrative Agent:

(a)       Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries as of the end of such fiscal year, together with related statements
of operations and retained earnings and of cash flows for such fiscal year,
setting forth in comparative form figures for the preceding fiscal year, all
such financial information described above to be in reasonable form and detail
and audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP (except for changes with which such accountants concur) and
shall not be limited as to the scope of the audit or qualified as to going
concern.

 

40

 



 

 

(b)       Quarterly Financial Statements. As soon as available, and in any event
within 55 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter), a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries as of the end of such fiscal
quarter, together with related statements of operations and retained earnings
and of cash flows for such fiscal quarter in each case setting forth in
comparative form figures for the corresponding period of the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of the chief financial officer of the Borrower to
the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments.

(c)       Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of
the chief financial officer of the Borrower, substantially in the form of
Exhibit 7.1(c), (i) demonstrating compliance with the financial covenant
contained in Section 7.11 by calculation thereof as of the end of each such
fiscal period, (ii) providing Contracted Operating Cash Flows and Total
Operating Cash Flows, each as of the end of such fiscal quarter, and
(iii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.

(d)       Reports. Promptly upon transmission or receipt thereof, copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower shall send to
its shareholders.

(e)       Notices. Upon the Borrower obtaining knowledge thereof, the Borrower
will give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Borrower
proposes to take with respect thereto, and (ii) the occurrence of any of the
following with respect to the Borrower: (A) the pendency or commencement of any
litigation, arbitral or governmental proceeding against the Borrower which, if
adversely determined, is likely to have a Material Adverse Effect, (B) the
institution of any proceedings against the Borrower with respect to, or the
receipt of notice by the Borrower of potential liability or responsibility for,
violation or alleged violation of any federal, state or local law, rule or
regulation, the violation of which would likely have a Material Adverse Effect,
or (C) any notice or determination concerning the imposition of any withdrawal
liability by a Multiemployer Plan against the Borrower or any of its ERISA
Affiliates, the determination that a Multiemployer Plan is, or is expected to
be, in reorganization within the meaning of Title IV of ERISA or the termination
of any Plan.

(f)        Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Borrower as the Administrative Agent or any Lender may reasonably
request.

 

41

 



 

 

7.2 Preservation of Existence and Franchises. The Borrower will, except as
permitted by Section 8.2, do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority.

7.3 Books and Records. The Borrower will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

7.4 Compliance with Law. The Borrower will comply with all laws, rules,
regulations and orders, and all restrictions imposed by all Governmental
Authorities, applicable to it and its property if noncompliance with any such
law, rule, regulation, order or restriction would be reasonably expected to have
a Material Adverse Effect, such compliance to include, without limitation, ERISA
and Environmental Laws.

7.5 Payment of Taxes. The Borrower will pay and discharge all taxes, assessments
and governmental charges or levies imposed upon it, or upon its income or
profits, or upon any of its properties, before they shall become delinquent;
provided, however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy, or claim which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP.

7.6 Insurance. The Borrower will at all times maintain in full force and effect
insurance (including worker’s compensation insurance, liability insurance,
casualty insurance and business interruption insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.

7.7 Performance of Obligations. The Borrower will perform in all material
respects all of its obligations under the terms of all material agreements,
indentures, mortgages, security agreements or other material debt instruments to
which it is a party or by which it is bound.

7.8 ERISA. The Borrower and each ERISA Affiliate will (a) at all times make
prompt payment of all contributions (i) required under all Pension Plans and
(ii) required to meet the minimum funding standard set forth in ERISA with
respect to each Plan; (b) promptly upon request, furnish the Administrative
Agent and the Lenders copies of each annual report/return (Form 5500 Series), as
well as all schedules and attachments required to be filed with the Department
of Labor and/or the Internal Revenue Service pursuant to ERISA, and the
regulations promulgated thereunder, in connection with each of its Pension Plans
for each Plan Year (as defined in ERISA); (c) notify the Administrative Agent
immediately of any fact, including, but not limited to, any Reportable Event
arising in connection with any of its Plans, which might constitute grounds for
termination thereof by the PBGC or for the appointment by the appropriate United
States District Court of a trustee to administer such Plan, together with a
statement, if requested by the Administrative Agent, as to the reason therefor
and the action, if any, proposed to be taken in respect thereof; and (d) furnish
to the Administrative Agent, upon its request, such additional information
concerning any of its Plans as may be reasonably requested. The Borrower will
not nor will it permit any ERISA Affiliate to (A) terminate a Plan if any such
termination would have a Material Adverse Effect or (B) cause or permit to exist
any

 

42

 



 

Reportable Event under ERISA or other event or condition which presents a
material risk of termination at the request of the PBGC if such termination
would have a Material Adverse Effect.

7.9 Use of Proceeds. The proceeds of the Loans may be used solely (a) to provide
credit support for the Borrower’s commercial paper program or tax-exempt
financings, (b) for working capital for the Borrower and (c) for other general
corporate purposes, including, without limitation, acquisitions.

7.10 Audits/Inspections. Upon reasonable notice and during normal business
hours, the Borrower will permit representatives appointed by the Administrative
Agent, including, without limitation, independent accountants, agents,
attorneys, and appraisers, to visit and inspect the Borrower’s property,
including its books and records, its accounts receivable and inventory, the
Borrower’s facilities and its other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representatives obtain and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Borrower.

7.11 Indebtedness to Capitalization. The ratio of (a) Indebtedness of the
Borrower to (b) Capitalization shall at all times be less than or equal to .65
to 1.0.

SECTION 8

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans and L/C Disbursements, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated:

 

8.1 Nature of Business. The Borrower will not alter the character of its
business from that conducted as of the Closing Date.

8.2 Consolidation and Merger. The Borrower will not enter into any transaction
of merger or consolidation or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution); provided that notwithstanding the foregoing
provisions of this Section 8.2, the following actions may be taken if after
giving effect thereto no Default or Event of Default exists:

(a)       a Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower; provided that the Borrower shall be the continuing or
surviving corporation; and

(b)       the Borrower may merge or consolidate with any other Person (other
than one of its Subsidiaries) if either (i) the Borrower shall be the continuing
or surviving corporation or (ii) the Borrower shall not be the continuing or
surviving corporation and the corporation so continuing or surviving (A) is a
corporation organized and duly existing under the law of any

 

43

 



 

state of the United States, (B) has (1) a long-term, senior, unsecured,
non-credit enhanced debt rating of BBB- or better from S&P and Baa3 or better
from Moody’s or (2) a commercial paper rating of A-2 or better from S&P and P-2
or better from Moody’s and (C) executes and delivers to the Administrative Agent
and the Lenders an instrument in form satisfactory to the Required Lenders
pursuant to which it expressly assumes the Loans and all of the other
obligations of the Borrower under the Credit Documents and procures for the
Administrative Agent and each Lender an opinion in form satisfactory to the
Required Lenders and from counsel satisfactory to the Required Lenders in
respect of the due authorization, execution, delivery and enforceability of such
instrument and covering such other matters as the Required Lenders may
reasonably request; provided that prior to any such merger or consolidation, the
Borrower shall have delivered to the Administrative Agent a certificate
demonstrating that, upon giving effect to such merger or consolidation on a pro
forma basis, the Borrower will be in compliance with Section 7.11.

8.3 Sale or Lease of Assets. The Borrower will not convey, sell, lease, transfer
or otherwise dispose of in one transaction or a series of transactions, all or
substantially all of its business or assets whether now owned or hereafter
acquired, except as permitted pursuant to Section 8.2.

8.4 Transactions with Affiliates. Except as otherwise required by law, the
Borrower will not enter into any transaction or series of transactions, whether
or not in the ordinary course of business, with any of its Affiliates other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.

8.5 Fiscal Year. The Borrower will not change its fiscal year (a) without prior
written notification to the Lenders and (b) if such change would materially
affect the Lenders’ ability to read and interpret the financial statements
delivered pursuant to Section 7.1 or calculate the financial covenant in
Section 7.11.

8.6 Liens. The Borrower will not contract, create, incur, assume or permit to
exist any Lien with respect to any of its property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, securing any Indebtedness unless the Loans hereunder are
equally and ratably secured with such other Indebtedness other than the
following: (a) Liens securing Borrower Obligations, (b) Liens for taxes not yet
due or Liens for taxes being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof), (c) Liens in respect
of property imposed by law arising in the ordinary course of business such as
materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and other
nonconsensual statutory Liens which are not yet due and payable, which have been
in existence less than 90 days or which are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(d) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs, (e) Liens arising from good faith deposits in
connection with or to secure

 

44

 



 

performance of tenders, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds (unless
such Lien is in connection with a judgment that has caused an Event of Default
pursuant to Section 9.1(g)), (g) easements, rights-of-way, restrictions
(including zoning restrictions), minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered property for its intended purposes, (h) judgment Liens
that would not constitute an Event of Default, (i) Liens arising by virtue of
any statutory or common law provision relating to banker’s liens, rights of
setoff or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution, (j) any Lien created or arising over any
property which is acquired, constructed or created by the Borrower, but only if
(i) such Lien secures only principal amounts (not exceeding the cost of such
acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation and (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto, (k) any Lien on any property or assets acquired from a
corporation or other entity which is merged with or into the Borrower in
accordance with Section 8.2, and is not created in anticipation of any such
transaction (unless such Lien is created to secure or provide for the payment of
any part of the purchase price of such corporation or other entity), (l) any
Lien on any property or assets existing at the time of acquisition of such
property or assets by the Borrower and which is not created in anticipation of
such acquisition (unless such Lien was created to secure or provide for the
payment of any part of the purchase price of such property or assets), (m) any
extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (l), for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced, provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets) and (n) Liens on
property, in addition to those otherwise permitted by clauses (a) through (m)
above, securing, directly or indirectly, Indebtedness which does not exceed, in
the aggregate at any one time outstanding, ten percent (10%) of Net Tangible
Assets.

8.7 Minimum Contract Maintenance Covenant. The Borrower will not declare or pay
any dividends or make any other distributions (except dividends payable or
distributions made in shares of its common stock and dividends payable in cash
in cases where, concurrently with the payment of the dividend, an amount in cash
equal to the dividend is received by the Borrower as a capital contribution or
as the proceeds of the issue and sale of shares of its common stock) on its
common stock, or purchase or permit any of its Subsidiaries to purchase any
shares of its common stock or make any payment on Affiliate Subordinated
Indebtedness, unless (i) the percentage derived from dividing Contracted
Operating Cash Flows by Total Operating Cash Flows is at least 80%, or (ii) the
ratio of Indebtedness of the Borrower and its Subsidiaries (other than
Unrestricted Subsidiaries) to Capitalization of the Borrower and its
Subsidiaries (other than Unrestricted Subsidiaries) is no more than .60 to 1.0.

 

45

 



 

 

SECTION 9

EVENTS OF DEFAULT

9.1 Events of Default. An Event of Default shall exist upon the occurrence of
any of the following specified events (each, an “Event of Default”):

(a)

Payment. The Borrower shall:

 

(i)

default in the payment when due of any principal of any of the Loans; or

(ii)       default, and such default shall continue for five or more Business
Days, in the payment when due of any interest on the Loans or of any fees or
other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

(b)       Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was made or deemed to have been made.

(c)

Covenants. The Borrower shall:

(i)        default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.4, 7.9, 7.11 or 8.1 through 8.7,
inclusive; or

(ii)       default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.1(a), (b), (c) or (e) and such
default shall continue unremedied for a period of ten Business Days after the
earlier of an officer of the Borrower becoming aware of such default or written
notice thereof given by the Administrative Agent; or

 

(iii)       default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i) or (c)(ii) of this Section 9.1) contained in this Credit Agreement or any
other Credit Document and such default shall continue unremedied for a period of
at least 30 days after the earlier of an officer of the Borrower becoming aware
of such default and written notice thereof given by the Administrative Agent.

(d)       Credit Documents. Any Credit Document shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the rights,
powers and privileges purported to be created thereby.

(e)       Bankruptcy, Etc. The occurrence of any of the following with respect
to the Borrower or a Significant Subsidiary: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or a Significant

 

46

 



 

Subsidiary in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or a Significant Subsidiary or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against the Borrower or a Significant
Subsidiary and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower or a Significant Subsidiary shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors; or (iv)
the Borrower or a Significant Subsidiary shall admit in writing its inability to
pay its debts generally as they become due or any action shall be taken by such
Person in furtherance of any of the aforesaid purposes.

(f)        Defaults under Other Agreements. With respect to any Indebtedness
(other than the Indebtedness under this Credit Agreement) of the Borrower or a
Significant Subsidiary in an aggregate principal amount in excess of
$100,000,000, (i) the Borrower or such Significant Subsidiary shall (A) default
in any payment (interest or principal) (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (B) default
(after giving effect to any applicable grace period) in the observance or
performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause any such Indebtedness to become due prior to its stated
maturity; or (ii) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof; or (iii) any such Indebtedness matures and
remains unpaid.

(g)       Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or a Significant Subsidiary involving any liabilities of
$100,000,000 or more, in the aggregate (to the extent not paid or covered by
insurance provided by a carrier that has acknowledged coverage), and such
judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i) the last day on which
such judgment, order or decree becomes final and unappealable and, where
applicable, with the status of a judicial lien or (ii) 30 days.

(h)       ERISA. (i) The Borrower, or any member of the Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $100,000,000
which it shall have become liable to pay under Title IV of ERISA; or (ii) notice
of intent to terminate a Plan or Plans which in the aggregate have unfunded
liabilities in excess of $100,000,000 (individually and collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or (iii) the PBGC shall institute proceedings under Title IV of ERISA
to terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to

 

47

 



 

cause a trustee to be appointed to administer any Material Plan; or (iv) a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or (v) there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the Controlled
Group to incur a current payment obligation in excess of $100,000,000.

(i)

Change of Control. The occurrence of any Change of Control.

9.2 Acceleration; Remedies. Upon the occurrence of an Event of Default, and at
any time thereafter unless and until such Event of Default has been waived by
the Required Lenders (or the Lenders, if required by Section 11.6) or cured to
the satisfaction of the Required Lenders (or the Lenders, if required by
Section 11.6), the Administrative Agent may, with the consent of the Required
Lenders or, in the case of clause (ii) or (iv), the Required Lenders or the
relevant Issuing Bank, and shall, upon the request and direction of the Required
Lenders or, in the case of clause (ii) or (iv), the Required Lenders or the
relevant Issuing Bank, by written notice to the Borrower take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

(i)        Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

(ii)       Letters of Credit. Declare the obligation of any Issuing Banks to
issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate.

(iii)       Acceleration of Loans. Declare the unpaid principal of and any
accrued interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to any of the Lenders or
the Administrative Agent hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

(iv)      Cash Collateral. Require that the Borrower Cash Collateralize the
Letters of Credit in an amount equal to the Letters of Credit Outstanding.

(v)       Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights of setoff.

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) shall occur, then the Commitments and the obligation of each
Issuing Bank to issue Letters of Credit shall automatically terminate, and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to the Lenders and the Administrative
Agent hereunder shall immediately become due and payable, in each case, without
the giving of any notice or other action by the Administrative Agent, the
Issuing Banks or the Lenders, and the obligation of the Borrower to Cash
Collateralize the Letters of Credit pursuant to Section 9.2(iv) shall
automatically become effective.

 

48

 



 

 

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Issuing Bank and each Lender have, to the extent
permitted by law, a separate right of payment and shall be considered a separate
“creditor” holding a separate “claim” within the meaning of Section 101(5) of
the Bankruptcy Code or any other insolvency statute.

 

9.3 Allocation of Payments after Event of Default. Notwithstanding any other
provisions of this Credit Agreement, after the exercise of any remedies by the
Administrative Agent or the Lenders pursuant to Section 9.2 (or after the
Commitments shall automatically terminate, the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section and the
Letters of Credit Outstanding shall automatically be required to be Cash
Collateralized as set forth in Section 9.2), all amounts collected or received
by the Administrative Agent, any Issuing Bank or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent, any Issuing Bank or any of the Lenders in connection with enforcing the
rights of the Administrative Agent, the Issuing Banks and the Lenders under the
Credit Documents and any protective advances made by the Administrative Agent,
any of the Issuing Banks or any of the Lenders, pro rata as set forth below;

 

SECOND, to payment of any fees owed to the Administrative Agent, any Issuing
Bank or any Lender, pro rata as set forth below;

 

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

 

FOURTH, to the payment of the outstanding principal amount of the Loans and all
other obligations which shall have become due and payable under the Credit
Documents;

 

FIFTH, to the Administrative Agent for the account of each of the Issuing Banks,
to Cash Collateralize the Letters of Credit Outstanding comprised of the
aggregate undrawn amount of all outstanding Letters of Credit issued by such
Issuing Banks; and

 

SIXTH, the payment of the surplus, if any, after all of the Borrower Obligations
have been indefeasibly paid in full to whomever may be lawfully entitled to
receive such surplus.

 

Subject to Section 2.10(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied in
accordance with clause Sixth above.

 

 

49

 



 

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

 

SECTION 10

AGENCY PROVISIONS

10.1 Appointment. Each Lender hereby designates and appoints Citibank as
Administrative Agent and BTMU as Initial Issuing Bank to act as specified herein
and in the other Credit Documents, and each such Lender hereby authorizes the
Agents, as an agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Agents shall
not have any duties or responsibilities, except those expressly set forth herein
and therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any of the other Credit Documents, or
shall otherwise exist against the Agents. The provisions of this Section 10.1
are solely for the benefit of the Agents and the Lenders, and the Borrower shall
not have any rights as a third-party beneficiary of the provisions hereof. In
performing its functions and duties under this Credit Agreement and the other
Credit Documents, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for the Borrower. Notwithstanding
anything herein or in any of the Credit Documents to the contrary, no Lender
that is listed as a “Co-Documentation Agent”, a “Co-Managing Agent” or a
“Co-Agent” (if any) herein shall have any functions, duties, obligations,
responsibilities or liabilities, or serve in any capacity, hereunder or under
any of the Credit Documents except as a Lender in accordance with the terms of
the Credit Documents. The Administrative Agent shall, upon receipt thereof from
the Borrower, promptly deliver to the Lenders copies of the financial statements
received pursuant to Section 7.1.

10.2 Delegation of Duties. An Agent may execute any of its duties hereunder or
under the other Credit Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. An Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. No Agent-Related Person shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection herewith or in connection with any of the other Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower contained herein
or in any of the other Credit Documents or in any certificate, report, statement
or other document

 

50

 



 

referred to or provided for in, or received by an Agent-Related Person under or
in connection herewith, or in connection with, the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement or any of the other Credit Documents or for
any representations, warranties, recitals or statements made herein or therein
or made by the Borrower in any written or oral statement or in any financial or
other statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by an Agent-Related Person to
the Lenders or by or on behalf of the Borrower to an Agent-Related Person or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of the Borrower. The Agents are not
trustees for the Lenders and owe no fiduciary duty to the Lenders.

10.4 Reliance on Communications. An Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by such Agent with reasonable care). An Agent may deem and
treat the Lenders as the owner of its interests hereunder for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent in accordance with
Section 11.3(b). The Agents shall be fully justified in failing or refusing to
take any action under this Credit Agreement or under any of the other Credit
Documents unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Credit Documents, in accordance with
a request of the Required Lenders (or, to the extent specifically provided in
Section 11.6, all the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person has made any representations or
warranties to it and that no act by any Agent-Related Person hereinafter taken,
including any review of the affairs of

 

51

 



 

the Borrower, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to the Agents
that it has, independently and without reliance upon the Agents, any other
Agent-Related Person or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and made its
own decision to make its Loans hereunder and enter into this Credit Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Agents, any other Agent-Related Person or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Credit Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower. Except for (i) delivery of the Credit Documents, (ii) delivery of all
financial statements received by the Administrative Agent pursuant to
Section 7.1(a) and 7.1(b), (iii) delivery of all notices received by the
Administrative Agent pursuant to Sections 7.1(e) and 7.8 and (iv) delivery of
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent-Related Person shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Borrower which may come
into the possession of an Agent-Related Person.

10.7 Indemnification. Each Lender agrees to indemnify each Agent-Related Person
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to such Lender’s
Commitment in effect on the date on which indemnification is sought under this
section (or if indemnification is sought after the date on which the Commitments
shall have terminated and the Loans shall have been paid in full, according to
such Lender’s Commitment in effect immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including without limitation at any time
following the payment of the Borrower Obligations) be imposed on, incurred by or
asserted against such Agent-Related Person in any way relating to or arising out
of this Credit Agreement or the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent-Related Person. If any indemnity furnished to an
Agent-Related Person for any purpose shall, in the opinion of such Agent-Related
Person, be insufficient or become impaired, such Agent-Related Person may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section 10.7 shall survive the payment of the Borrower Obligations and all other
amounts payable hereunder and under the other Credit Documents.

10.8 Each Agent in Its Individual Capacity. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the

 

52

 



 

Borrower as though such Agent were not an Agent hereunder. With respect to the
Loans made and all Borrower Obligations owing to it, each Agent shall have the
same rights and powers under this Credit Agreement as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity. No Agent shall
have any duty to disclose any information obtained or received by it or any of
its Affiliates relating to the Borrower or any of its Affiliates to the extent
such information was obtained or received in any capacity other than as such
Agent. In the event that Citibank or any of its Affiliates shall be or become an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the "Trust
Indenture Act") in respect of any securities issued or guaranteed by the
Borrower, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any obligation of the Borrower
hereunder or under any other Credit Document by or on behalf of Citibank in its
capacity as the Administrative Agent for the benefit of any Lender (other than
Citibank or an Affiliate of Citibank) under this Credit Agreement or any Note
and which is applied in accordance with this Credit Agreement shall be deemed to
be exempt from the requirements of Section 311 of the Trust Indenture Act
pursuant to Section 311(b)(3) of the Trust Indenture Act.

10.9 Successor Administrative Agent. The Administrative Agent may, at any time,
resign upon 30 days’ written notice to the Borrower and the Lenders. Upon any
such resignation, the Required Lenders, with the written consent of the
Borrower, shall have the right to appoint a successor to the resigning
Administrative Agent. If no successor Administrative Agent shall have been so
duly appointed, and/or such successor agent shall not have accepted such
appointment, within 30 days after the notice of resignation, then the retiring
Administrative Agent shall select a successor Administrative Agent, with the
written consent of the Borrower, provided such successor is a Lender hereunder
or a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $500,000,000. If no successor Administrative Agent shall have been
appointed within the time frame set forth above, then the Lenders shall perform
all the obligations of the resigning Administrative Agent until the time a
successor has been appointed by the Required Lenders, with the written consent
of the Borrower, as set forth above and has accepted such appointment. Upon the
acceptance of the appointment as Administrative Agent hereunder by a successor,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent under this Credit
Agreement and the other Credit Documents, and the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.

10.10 Administrative Agent May File Proof of Claims. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

53

 



 

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.4 and 11.5 allowed in such
judicial proceeding); and

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.4 and 11.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 11

MISCELLANEOUS

11.1 Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All written notices and all other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.1 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent or
the Lenders pursuant to Section 2 shall not be effective until actually received
by the Administrative Agent or the Lenders, as the case may be. In no event
shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

 

54

 



 

 

(b)       Platform. So long as Citibank or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to Sections
7.1(a), (b) and (d) may be delivered to the Administrative Agent in an
electronic medium in a format acceptable to the Administrative Agent and the
Lenders by e-mail at [?]. The Borrower agrees that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrower, any of its Subsidiaries
or any other materials or matters relating to this Credit Agreement, any Notes
or any of the transactions contemplated hereby (collectively, the
"Communications"), available to the Lenders by posting such notices on
Intralinks (the "Platform"). The Borrower acknowledges that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(ii) the Platform is provided "as is" and "as available" and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform. Each Lender agrees that notice to it (as provided
in the next sentence) (a "Notice") specifying that any Communications have been
posted to the Platform shall constitute effective delivery of such information,
documents or other materials to such Lender for purposes of this Credit
Agreement; provided that, if requested by any Lender, the Administrative Agent
shall deliver a copy of the Communications to such Lender by e-mail or
telecopier. Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender's e-mail address or addresses to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address(es) for such Lender) and (ii) that any Notice may be sent to such
e-mail address or addresses. In the event that a Lender notifies the
Administrative Agent of a change in the e-mail address or addresses previously
designated by such Lender for the purpose of receiving Notices, the
Administrative Agent shall promptly confirm with such Lender the requested
change.

(c)       Effectiveness of Facsimile Documents and Signatures. Credit Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall have the same force and effect as manually signed
originals and shall be binding on the Borrower, the Administrative Agent and the
Lenders. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(d)       Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.1, and to
distribute Credit Documents for execution by the parties thereto, and may not be
used for any other purpose except as deemed reasonable and appropriate by the
Administrative Agent.

 

55

 



 

 

(e)       Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices given by the
Borrower even if such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.2 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default and the commencement of remedies
described in Section 9.2, each Lender is authorized at any time and from time to
time, without presentment, demand, protest or other notice of any kind (all of
which rights being hereby expressly waived), to set off and to appropriate and
apply any and all deposits (general or special) and any other indebtedness at
any time held or owing by such Lender (including, without limitation branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of the Borrower against obligations and liabilities of the Borrower
to the Lenders hereunder, under the Notes, the other Credit Documents or
otherwise, irrespective of whether the Administrative Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such setoff
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Participation Purchaser
may exercise all rights of setoff with respect to its participation interest as
fully as if such Person were a Lender hereunder.

11.3 Benefit of Agreement. (a) The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and Participation Purchasers to the
extent provided in subsection (d) of this Section) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.

(b)       Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or, in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and

 

56

 



 

Assumption, as of the Trade Date, shall not be less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing or such Person is not an Affiliate of or Approved Fund related
to the assigning Lender, the Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Credit Agreement with respect to the Loans or
the Commitment assigned; (iii) any assignment of a Commitment must be approved
by the Administrative Agent (which approval shall not be unreasonably withheld)
unless the Person that is the proposed assignee is itself a Lender or an
Affiliate of a Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); (iv) any assignment of a Commitment must be
approved by each Issuing Bank (which approval shall not be unreasonably
withheld); and (v) except as provided in Section 4.5 solely with respect to an
assigning Lender, the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Credit Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 4.1 through 4.4 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Revolving
Loan Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)       The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)       Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participation Purchaser”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it);

 

57

 



 

provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participation Purchaser, agree to any amendment,
waiver or other modification described in clauses (a) through (g) of Section
11.6 that directly affects such Participation Purchaser. Subject to subsection
(e) of this Section, the Borrower agrees that each Participation Purchaser shall
be entitled to the benefits of Sections 4.1 through 4.4 and 11.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participation Purchaser also shall be entitled to the benefits of Section 11.2
as though it were a Lender, provided such Participation Purchaser agrees to be
subject to Section 3.8 as though it were a Lender.

(e)       A Participation Purchaser shall not be entitled to receive any greater
payment under Section 4.2 or 4.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participation
Purchaser, unless the sale of the participation to such Participation Purchaser
is made with the Borrower’s prior written consent. A Participation Purchaser
that would be a “foreign corporation, partnership or trust” within the meaning
of the Code if it were a Lender shall not be entitled to the benefits of Section
4.4 unless the Borrower is notified of the participation sold to such
Participation Purchaser and such Participation Purchaser agrees, for the benefit
of the Borrower, to comply with Section 4.4(d) as though it were a Lender.

(f)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g)       Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose-funding vehicle managed or
sponsored by the Granting Lender or an Affiliate thereof (an “SPC”) the option
to fund all or any part of any Loan that such Granting Lender would otherwise be
obligated to fund pursuant to this Credit Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to fund all or any part of
such Loan, the Granting Lender shall be obligated to fund such Loan pursuant to
the terms hereof, (iii) no SPC shall have any voting rights pursuant to
Section 11.6, (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender and (v) each
Granting Lender’s obligations under this Credit Agreement shall remain
unchanged. Each party hereto

 

58

 



 

agrees that no SPC will be entitled to any rights or benefits except as
expressly set forth in this subsection (g). The funding of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same extent
that, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Credit Agreement for which a Lender would otherwise be liable for so
long as, and to the extent, the Granting Lender provides such indemnity or makes
such payment. Notwithstanding anything to the contrary contained in this Credit
Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC. This subsection
(g) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loan is being funded by an SPC at the time of
such amendment.

(h)       Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Notes, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.3,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

(i)        Each Issuing Bank may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under the undrawn portion of its Letter
of Credit Commitment at any time; provided, however, that (i) except in the case
of an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,500,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500.

11.4 No Waiver; Remedies Cumulative. No failure or delay on the part of an Agent
or any Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between the Borrower and an Agent
or any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
an Agent or any Lender would otherwise have. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

 

59

 



 

 

11.5 Payment of Expenses, Etc. The Borrower agrees to: (i) pay all reasonable
out-of-pocket costs and expenses of (A) each Agent-Related Person in connection
with the administration of this Credit Agreement and the other Credit Documents
and the documents and instruments referred to therein (including, without
limitation, the reasonable fees and expenses of Shearman & Sterling LLP, special
counsel to the Administrative Agent) and any amendment, waiver, consent or
assignment relating hereto and thereto including, but not limited to, any such
amendments, waivers or consents resulting from or related to any work-out,
renegotiation or restructure relating to the performance by the Borrower under
this Credit Agreement and (B) the Administrative Agent and the Lenders in
connection with enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable fees and disbursements of counsel for
the Administrative Agent and each of the Lenders); and (ii) indemnify each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents, representatives and attorneys-in-fact from
and hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not any Lender is a party thereto) related to the
entering into and/or performance of any Credit Document or the use of proceeds
of any Loans (including other extensions of credit) hereunder or the
consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided that the Borrower shall not be responsible for any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified; and provided further that in no event shall the Borrower have any
liability with respect to the settlement or compromise of any claim or
proceeding effected without its prior written consent. The agreements in this
Section 11.5 shall survive the repayment of the Borrower Obligations and the
termination of the Commitments.

11.6 Amendments, Waivers and Consents. Neither this Credit Agreement nor any
other Credit Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing and signed by the Required Lenders and
the Borrower; provided that no such amendment, change, waiver, discharge or
termination shall without the consent of each Lender affected thereby,

(a)

extend any Maturity Date;

(b)       reduce the rate or extend the time of payment of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) on any Loan or reduce the amount or extend the time of payment
of fees owing hereunder;

(c)       reduce or waive or extend the time of payment of the principal amount
of any Loan;

(d)       increase the Commitment of a Lender over the amount thereof in effect
(it being understood and agreed that a waiver of any Default or Event of Default
or a mandatory

 

60

 



 

reduction in the Commitments shall not constitute a change in the terms of any
Commitment of any Lender);

(e)       release the Borrower from its obligations under the Credit Documents
or consent to the transfer or assignment of such obligations;

(f)        amend, modify or waive any provision of this Section 11.6 or Section
3.6, 3.8, 5.2, 9.1(a), 11.2, 11.3 or 11.5; or

(g)       reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders.

Notwithstanding the above, no provision of Section 10 may be amended or modified
without the written consent of the Administrative Agent.

 

Notwithstanding the above, in the case of a non-consenting Lender, the Borrower
may, at its own discretion and its own expense, require that any such Lender
transfer and assign in whole (but not in part), without recourse (in accordance
with and subject to the terms of Section 11.3(b)), all of its interests, rights
and obligations under this Credit Agreement to an Eligible Assignee or Eligible
Assignees (which may be one or more existing Lenders if any existing Lender
accepts such assignment); provided that (A) such assignment or assignments shall
not conflict with any law, rule, regulation or order of any court or other
Governmental Authority and (B) the Borrower or such Eligible Assignee or
Eligible Assignees shall pay to such Lender in immediately available funds the
principal of and interest accrued to the date of such payment on the portion of
the Loans hereunder held by such Lender and all other amounts owed to such
Lender hereunder, as well as any transfer fee owing to the Administrative Agent
under Section 11.3(b).

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

 

11.7 Counterparts. This Credit Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Credit Agreement to produce or
account for more than one such counterpart.

11.8 Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Credit Agreement.

11.9 Defaulting Lender. Each Lender understands and agrees that if such Lender
is a Defaulting Lender then it shall not be entitled to vote on any matter
requiring the consent of the Required Lenders or to object to any matter
requiring the consent of all the Lenders; provided, however, that (a) any
Defaulting Lender shall be entitled to vote on any matters set

 

61

 



 

forth in clause (d) of Section 11.6 (or the amendment of such clause) or any
amendment or modification to this Section 11.9 and (b) all other benefits and
obligations under the Credit Documents shall apply to such Defaulting Lender.

11.10 Survival of Indemnification and Representations and Warranties. All
indemnities set forth herein and all representations and warranties made herein
shall survive the execution and delivery of this Credit Agreement, the making of
the Loans, and the repayment of the Loans and other obligations and the
termination of the Commitments hereunder.

11.11 GOVERNING LAW. THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AND THE PARTIES HERETO CONSENT TO SUCH GOVERNANCE,
CONSTRUCTION AND INTERPRETATION UNDER THE LAWS OF THE STATE OF NEW YORK.

11.12 WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES. (a) EACH OF THE
PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.

(b) The Borrower agrees that the Administrative Agent, any Lender, any of their
Affiliates and their respective officers, directors, employees, representatives,
agents and attorneys-in-fact (each, an “Indemnified Party”) shall not have any
liability for any indirect or consequential damages arising out of, related to
or in connection with the Credit Documents except to the extent such damages
were caused by reason of gross negligence or willful misconduct on the part of
such Indemnified Party.

11.13 Time. All references to time herein shall be references to Eastern
Standard Time or Eastern Daylight time, as the case may be, unless specified
otherwise.

11.14 Severability. If any provision of any of the Credit Documents is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

11.15 Entirety. This Credit Agreement together with the other Credit Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to the Credit Documents or the
transactions contemplated herein and therein.

11.16 Confidentiality. Each Lender agrees that it will use its reasonable best
efforts to keep confidential and to cause any representative designated under
Section 7.10 to keep confidential any non-public information from time to time
supplied to it under or in connection with any Credit Document including,
without limitation, any such information

 

62

 



 

furnished to a Lender prior to or in connection with its entry into any Credit
Document (the “Information”); provided, however, that nothing herein shall
affect the disclosure of any such Information to (a) the extent such Lender in
good faith believes such disclosure is required by statute, rule, regulation or
judicial process, (b) the extent requested by any regulatory authority having
jurisdiction over such Lender (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) which has been notified of
the confidential nature of such Information, (c) counsel for such Lender or to
its accountants, (d) bank examiners or auditors or comparable Persons, (e) any
Affiliate of such Lender, (f) (i) any other Lender, (ii) any assignee,
transferee or participant or (iii) any potential assignee, transferee or
participant of all or any portion of any Lender’s rights under this Credit
Agreement, in each case, who is notified of the confidential nature of the
Information and agrees to be bound by this provision or provisions reasonably
comparable hereto or (g) any other Person in connection with any litigation to
which any one or more of the Lenders is a party; and provided further that no
Lender shall have any obligation under this Section 11.16 to the extent any such
Information becomes available on a non-confidential basis from a source other
than the Borrower or its Subsidiaries or that any Information becomes publicly
available other than by a breach of this Section 11.16. Each Lender agrees it
will use all confidential Information exclusively for the purpose of evaluating,
monitoring, selling, protecting or enforcing its Loans and other rights under
the Credit Documents.

11.17 Binding Effect. (a) This Credit Agreement shall become effective when it
shall have been executed by the Borrower, each Lender and the Agents, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrower, each Lender and the Agents, together with their respective
successors and assigns. Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the indemnified parties hereunder) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

(b)       This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full and all Commitments have been terminated.
Upon termination, the Borrower shall have no further obligations (other than the
indemnification provisions that survive) under the Credit Documents; provided
that, should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
pursuant to court order, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned, and all costs
and expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.

11.18 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

63

 



 

 

11.19 Jurisdiction, Etc. (a) Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Credit Agreement
or any of the other Credit Documents to which it is a party, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Credit
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Credit Agreement or any of the other
Credit Documents in the courts of any jurisdiction.

(b)       Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement or any of the
other Credit Documents to which it is a party in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

[Signature pages follow.]

 

 

64

 



 

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

 

SOUTHERN POWER COMPANY,

as Borrower

 

By: /s/Michael W. Southern

Name: Michael W. Southern

Title: Senior Vice President and Chief Financial Officer

 

 



 

 

 

CITIBANK, N.A.,

as Administrative Agent

 

By: /s/Maureen Maroney

Name: Maureen Maroney

Title: Director

 



 



 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Initial Issuing Bank

 

By: /s/Linda Tam

Name: Linda Tam

Title: Authorized Signatory



 



 

 

 

CITIBANK, N.A.,

as Lender

 

By: /s/Maureen Maroney

Name: Maureen Maroney

Title: Director

 



 



 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Lender

 

By: /s/Linda Tam

Name: Linda Tam

Title: Authorized Signatory

 



 



 

 

BAYERISCHE LANDESBANK, Cayman Islands Branch, as Lender

 

By: /s/Michael Jakob

Name: Michael Jakob

Title: First Vice President

 

By: /s/Norman McClave

Name: Norman McClave

Title: First Vice President

 



 



 

 

ING CAPITAL, LLC,

as Lender

 

By: /s/Ann E. Sutton

Name: Ann E. Sutton

Title: Associate

 

By: /s/Erwin Thomet

Name: Erwin Thomet

Title: Managing Director

 



 



 

 

KBC BANK, N.V.,

as Lender

 

By: /s/Rik Scheerlinck

Name: Rik Scheerlinck

Title: Sr. Vice President & General Manager

 

By: /s/Eric Raskin

Name: Eric Raskin

Title: Vice President

 



 



 

 

JPMORGAN CHASE BANK, N.A.,

as Lender

 

By: /s/Michael DeForge

Name: Michael DeForge

Title: Vice President

 



 



 

 

BARCLAYS BANK PLC,

as Lender

 

By: /s/Gary B. Wenslow

Name: Gary B. Wenslow

Title: Associate Director

 



 



 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

By: /s/Jennifer Diedzic

Name: Jennifer Diedzic

Title: Assistant Vice President

 



 



 

 

MIZUHO CORPORATE BANK, LTD.,

as Lender

 

By: /s/Raymond Ventura

Name: Raymond Ventura

Title: Deputy General Manager

 



 



 

 

THE BANK OF NOVA SCOTIA,

as Lender

 

By: /s/Thane A. Rattew

Name: Thane A. Rattew

Title: Managing Director

 



 



 

 

WACHOVIA BANK, N.A.,

as Lender

 

By: /s/Lawrence P. Sullivan

Name: Lawrence P. Sullivan

Title: Director

 



 



 

 

BANK OF AMERICA, N.A.,

as Lender

 

By: /s/Gabriela Millhorn

Name: Gabriela Millhorn

Title: Senior Vice President

 



 



 

 

SANPAOLO IMI, S.P.A.,

as Lender

 

By: /s/Renato Carducci

Name: Renato Carducci

Title: General Manager

 

By: /s/K. Douglas Knapp

Name: K. Douglas Knapp

Title: First Vice President

 

 

 

 

 

 